Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 1 of 60

EXHIBIT 3

PROPOSED ORDER
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 2 of 60

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

) Chapter 11
ADI Liquidation, Inc. (f/k/a AWI
Delaware, Inc.) et al.,' ) Case No. 14-12092 (CSS)
Debtors. Jointly Administered
Related to Docket No.

 

ORDER DISALLOWING CLAIMS DUE TO CLAIMANTS’ FATLURE
TO PROVIDE THE DEBTORS WITH LR.S, W-9 FORMS

Upon the consideration of the motion (the “Motion”! of the above-captioned

post-confirmation debtors (collectively, the “Debtors”) for the entry of an order disallowing and

expunging the claims of the claim holders who have failed to provide the Debtors with a

completed Request for Taxpayer Identification Number and Certification, I.R.S. Form W-9, the

declaration of Valerie E. DePiro in support thereof, and any responses to the relief sought in the

Motion; and it appearing that notice of the Motion was proper and sufficient under the

 

Pursuant to the Plan, each of the Debtors in these cases were substantively consolidated into one
of the following two entities, along with the last four digits of their federal tax identification
number, AW Liquidation, Inc. (f/k/a Associated Wholesalers, Inc.) (7857) and WR Liquidation,
Inc. (f/k/a White Rose Inc.) (1833). On July 11, 2017, the Bankruptcy Court entered an order
closing the bankruptcy cases of AW Liquidation, Inc. (f/k/a Associated Wholesalers, Inc.) (7857),
NK Liquidation, Inc. (f/k/a Nell’s, Inc.) (1195); Co-Op Agency Inc. (4081); AL Liquidation, Inc.
(f/k/a Associated Logistics, Inc.) (1506); RT Liquidation Corp. (f/k/a Rose Trucking Corp.)
(2630); WRSC Liquidation Corp. (f/k/a WR Service Corp.) (5698); WRSC II Liquidation Corp.
(f/k/a WR Service II Corp.) (9444); WRSC V Liquidation Corp. (f/k/a WR Service V Corp.)
(4224); and White Rose Puerto Rico, LLC (4914). D.I. 4233. The Court ordered that the lead
Debtor case, ADI Liquidation, Inc. (f/k/a AWI Delaware, Inc.) (3683) remain open and all docket
entries be made in that case, notwithstanding the fact that ADI Liquidation, Inc. is now part of
AW Liquidation, Inc. The Debtors’ address is ADI Liquidation, Inc. (f/k/a Associated
Wholesalers, Inc.), c/o Alan D. Halperin, Debtors’ Representative, Halperin Battaglia Benzija,
LLP, 40 Wall Street — 37th Floor, New York, NY 10005.

Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.

453797849 v1
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 3 of 60

circumstances and that no other or further notice is required; and the Court having determined
that the relief granted herein is in the best interests of creditors and other parties in interest; and
after due deliberation thereon; and good and sufficient cause appearing therefor; it is hereby

ORDERED that each of the Noncompliant Claims set forth on Exhibit A to this
Order is hereby disallowed and expunged in its entirety; and it is further

ORDERED that Epiq Bankruptcy Solutions LLC, as the official claims and
noticing agent in this chapter 11 case, is hereby authorized and directed to amend the official
register of claims to reflect the effect of this Order; and it is further

ORDERED that this Court shall retain jurisdiction over all matters arising from or

related to the implementation of this Order.

#53797849 v1
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 4 of 60

Exhibit A

#53797849 v1
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 5 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97000090

14-12097

WHITE ROSE, INC.

4C FOOD CORPORATION
EILEEN HOWARD A/R

580 FOUNTAIN AVENUE
BROOKLYN, NY 11208-6093

1,453.97

 

1456

14-12097

WHITE ROSE, INC.

601 OLD COUNTRY RD CORP
D/B/A JOHN'S FARMS

601 OLD COUNTRY RD
PLAINVIEW, NY 11803

46,915.85

 

93000170

14-12093

ASSOCIATED WHOLESALERS, INC.

632 VANDERBILT FOOD CORP
632 640 VANDERBILT AVE
BROOKLYN, NY 11238

53.54

 

93000190

14-12093

ASSOCIATED WHOLESALERS, INC.

786 BUSHKILL CORP
5261 MILFORD RD
EAST STROUDSBURG, PA 18302

148.00

 

1401

14-12097

WHITE ROSE, INC.

99 JOHNS MARKET PLACE INC
D/B/A JUBILEE MARKETPLACE
99 JOHN STREET

NEW YORK, NY 10038

9,600.00

 

98000010

14-12098

ROSE TRUCKING CORP.

A&S TRUCKING INC
18710 PRIMROSE EDGE CT
CYPRESS, TX 77429-1113

950.00

 

93000240

14-12093

ASSOCIATED WHOLESALERS, INC.

A.B. & S. WHOLESALE INC.
1282 CLINTON STREET
BUFFALO, NY 14206

3,278.24

 

98000020

14-12098

ROSE TRUCKING CORP.

A-1 POWER WASHING INC.
P.O. BOX 6724
FREEHOLD, NJ 07728

1,669.20

 

93000270

14-12093

ASSOCIATED WHOLESALERS, INC.

AAA READING-BERKS
PO BOX 7049, 920 VAN REED ROAD
WYOMISSING, PA 19610-6049

4,000.00

 

97000330

14-12097

WHITE ROSE, INC.

ABD ELECTRICAL SUPPLY CO.
826 ST. GEORGE AVENUE
P.O. BOX 622
WOODBRIDGE, NJ 07095

405.53

 

93000380

14-12093

ASSOCIATED WHOLESALERS, INC.

ABINGTON COMMUNITY LIBRARY
1200 WEST GROVE
CLARKS SUMMIT, PA 18411-8501

3,454.89

 

97000370

14-12097

WHITE ROSE, INC.

ACE ENDICO CORP
80 INTERNATIONAL BLVD
BREWSTER, NY 10509

1,916.64

 

219

14-12097

WHITE ROSE, INC.

ACME WHOLESALE
54 WINSTON RD
NEWTON, MA 02459-3037

18,568.85

 

93000500

14-12093

ASSOCIATED WHOLESALERS, INC.

ADAMS CABLE SERVICE
PO BOX 822560
PHILADELPHIA, PA 19182

220.93

 

93000530

14-12093

ASSOCIATED WHOLESALERS, INC.

ADSAGE ADVERTISING, LLC
620 PERSHING AVE
RED LION, PA 17356

18,292.62

 

93000590

14-12093

ASSOCIATED WHOLESALERS, INC.

AFSCME AFL CIO LOCAL 2370
856 ADAMS COURT
THROOP, PA 18512

787.50

 

2025

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

AGRICULTURAL MARKETING SERVICE
UNITED STATES DEPT OF AGRICULTURE
APHIS, FOB/ATTN: DOUG CREWS

100 N 6TH ST, STE 510 C,
MINNEAPOLIS, MN 55403

 

2,374.84

 

53863601_1.xIsx

Page 1 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 6 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

647

14-12097

WHITE ROSE, INC.

AGROPUR INC, DIVISION NATREL USA
2080 RICE ST
MAPLEWOOD, MN 55113

50,361.14

 

93000610

14-12093

ASSOCIATED WHOLESALERS, INC.

AH MOYER INC
PO BOX 247
MYERSTOWN, PA 17067

129.20

 

98000070

14-12098

ROSE TRUCKING CORP.

AIR WOLF INC
340 INDUSTRIAL DR
LAWRENCEBURG, IN 47025

800.00

 

93000640

14-12093

ASSOCIATED WHOLESALERS, INC.

AIRGAS SAFETY INC
128 WHARTON RD
BRISTOL, PA 19007-1693

1,614.24

 

97000550

14-12097

WHITE ROSE, INC.

AIRGAS SAFETY INC
P.O, BOX 951884
DALLAS, TX 75395-1884

425.39

 

93000670

14-12093

ASSOCIATED WHOLESALERS, INC.

AL BEECH / WEST SIDE FOOD PANTRY
143 ELEY ST
KINGSTON, PA 18704

294.99

 

93000690

14-12093

ASSOCIATED WHOLESALERS, INC.

ALAMANCE FOODS INC
840 PLANTATION DR
BURLINGTON, NC 27215-6711

3,542.40

 

97000610

14-12097

WHITE ROSE, INC.

ALAMANCE FOODS INC
TRITON WATER CO

P.O. BOX 402048
ATLANTA, GA 30384-2048

7,085.80

 

93000700

14-12093

ASSOCIATED WHOLESALERS, INC.

ALCON LABORATORIES INCORPORATED
6201 SOUTH FREEWAY

ATTN: ANDREA ANSLEY MAIL CODE T5-11
FORT WORTH, TX 76134

27,184.92

 

93000740

14-12093

ASSOCIATED WHOLESALERS, INC.

ALL GREEN MARKET, INC
8209 COPNERSTONE WAY
ELKRIDGE, MD 21075

3,893.98

 

1721

14-12093

ASSOCIATED WHOLESALERS, INC.

ALL HOLDING CO INC
P.O. BOX 2
HARLEYSVILLE, PA 19438

5,003.01

 

46

14-12097

WHITE ROSE, INC.

ALLEGRO SANITATION CORPORATION
PO BOX 2615
SECAUCUS, NJ 07096-2615

15,438.45

 

97000720

14-12097

WHITE ROSE, INC.

ALLIED ELECTRONICS, INC.
P.O. BOX 2325
FORT WORTH, TX 76113

573.79

 

1571

14-12097

WHITE ROSE, INC.

ALOUETTE CHEESE USA LLC
400 SOUTH CUSTER AVE
NEW HOLLAND, PA 17557

17,774.61

 

93000680

14-12093

ASSOCIATED WHOLESALERS, INC.

AL'S AUTO PARTS & SERVICE INC
1301 N SHERMAN ST
YORK, PA 17402

79.27

 

97000810

14-12097

WHITE ROSE, INC.

ALTA REFRIGERATION, INC
403 DIVIDEND DRIVE
PEACHTREE CITY, GA 30269

3,137.84

 

466

14-12097

WHITE ROSE, INC.

ALVARADO STREET BAKERY
2225 SOUTH MCDOWELL BLVD EXT.
PETALUMA, CA 94954

7,422.90

 

97000850

 

 

14-12097

 

WHITE ROSE, INC.

 

ALWAYS BAGELS INC
10 KEYLAND COURT
BOHEMIA, NY 11716

 

9,146.76

 

53863601_1.xlsx

Page 2 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 7 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93000930

14-12093

ASSOCIATED WHOLESALERS, INC.

AMBICA CFM LLC
101 S. VALLEY AVENUE
OLYPHANT, PA 18447

1,562.51

 

93000960

14-12093

ASSOCIATED WHOLESALERS, INC.

AMERICAN BAG COMPANY
515 E LAS OLAS BLVD

SUITE 1040

FORT LAUDERDALE, FL 33301

783.00

 

80

14-12093

ASSOCIATED WHOLESALERS, INC.

AMERICAN BOX & RECYCLING CO.
3900 N. 10TH ST
PHILADELPHIA, PA 19140

5,922.50

 

93001080

14-12093

ASSOCIATED WHOLESALERS, INC.

AMERICAN ITALIAN PASTA COMPANY
1000 ITALIAN WAY
EXCELSIOR SPRINGS, MO 64024

8,993.65

 

93001100

14-12093

ASSOCIATED WHOLESALERS, INC.

AMERICAN LUNG ASSOC

DONNA RAY-REIFLER

527 PLYMOUTH RD STE 415
PLYMOUTH MTNG, PA 19462-1641

329.01

 

93001210

14-12093

ASSOCIATED WHOLESALERS, INC.

AMERICAS BEST VALUE INN - PHILLIPSBURG
1311 US HWY 22 WEST
PHILLIPSBURG, NJ 08865

69,00

 

98000110

14-12098

ROSE TRUCKING CORP.

AMICA MUTUAL INSURANCE COMPANY
ATTN: SAMANTHA RIX

P.O. BOX 9690

PROVIDENCE, Rl 02940-9690

1,375.55

 

93001220

14-12093

ASSOCIATED WHOLESALERS, INC.

AMO SALES & SERVICE INC
1700 EAST ST ANDREW PLACE
SANTA ANA, CA 92705

1,093.61

 

94000050

14-12094

NELL'S INC.

ANDA #28
PO BOX 8500-1020
PHILADELPHIA, PA 19178-1020

415.77

 

93001430

14-12093

ASSOCIATED WHOLESALERS, INC.

ANTHONY JAMES GREEN
129 HARRISBURG STREET
YORK SPRINGS, PA 17372

57.57

 

655

14-12092

AWI DELAWARE, INC.

APPLE NISSAN
1510 WHITEFORD ROAD
YORK, PA 17402

68.59

 

97001220

14-12097

WHITE ROSE, INC.

APPLEGATE FARMS LLC
750 ROUTE 202 SOUTH
SUITE 300

BRIDGEWATER, NJ 08807

7,718.74

 

93001520

14-12093

ASSOCIATED WHOLESALERS, INC.

ARAV CFM LLC
101 MAIN STREET
LUZERNE, PA 18709

2,260.88

 

97001230

14-12097

WHITE ROSE, INC.

ARBON EQUIPMENT CORP
CUST#: 191692

25464 NETWORK PLACE
CHICAGO, IL 60673-1254

250.84

 

284

14-12093

ASSOCIATED WHOLESALERS, INC.

ARMALY SPONGE CO. DBA ARMALY
BRANDS

PO BOX 611

WALLED LAKE, M! 48390-0611

10,423.55

 

252

 

 

14-12092,
14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

ARMORED AUTOGROUP SALES INC.
ATTN: PAULA CONWAY

44 OLD RIDGEBURY ROAD
DANBURY, CT 06810

 

19,734.35

 

53863601_1.xlsx

Page 3 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 8 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93001620

14-12093

ASSOCIATED WHOLESALERS, INC.

ARMSTRONG
PO BOX 37749
PHILADELPHIA, PA 19101-5049

193.96

 

93001640

14-12093

ASSOCIATED WHOLESALERS, INC.

ARRO CONSULTING INC
108 WEST AIRPORT ROAD
LITITZ, PA 17543

211.68

 

93001700

14-12093

ASSOCIATED WHOLESALERS, INC.

ARYAN FOOD LLC
366 WYOMING AVENUE
KINGSTON, PA 18704

2,189.24

 

93001980

14-12093

ASSOCIATED WHOLESALERS, INC.

ATKINS NUTRITIONALS INC
105 MAXES ROAD

SUITE N109

MELVILLE, NY 11747

3,054.48

 

97001550

14-12097

WHITE ROSE, INC.

AURACLE MUSIC
5 DUKE CT
PARK RIDGE, NJ 07656

3,000.00

 

93002060

14-12093

ASSOCIATED WHOLESALERS, INC.

AVA PORK PRODUCTS
383 WEST JOHN STREET
PO BOX 805
HICKSVILLE, NY 11802

107.74

 

97001600

14-12097

WHITE ROSE, INC.

AVENEL LOCKSMITH
1014 RAHWAY AVE
AVENEL, NJ 07001-2037

83.46

 

93002080

14-12093

ASSOCIATED WHOLESALERS, INC.

AVERY DENNISON-OPNA
50 POINTE DRIVE
BREA, CA 92821

3,764.77

 

1147

14-12097

WHITE ROSE, INC.

AZTECA MILLING L.P.

AR DEPT

1159 COTTONWOOD LANE SUITE 140
IRVING, TX 75038

42,712.49

 

572

14-12093

ASSOCIATED WHOLESALERS, INC.

B&G FOODS INC

C/O CAROL CAMBRIA

4 GATEHALL DRIVE, SUITE 110
PARSIPPANY, NJ 07054

21,355.90

 

93002200

14-12093

ASSOCIATED WHOLESALERS, INC.

B&W QUALITY GROWERS INC
17825 79TH ST
FELLSMERE, FL 32948

5,063.20

 

97001700

14-12097

WHITE ROSE, INC,

BACK TO NATURE COMPANY
DEPT LA 23758
PASADENA, CA 91185-3758

8,454.00

 

29,01

14-12093

ASSOCIATED WHOLESALERS, INC.

BAKE'N JOY FOODS, INC.
351 WILLOW STREET SOUTH
NORTH ANDOVER, MA 01845-5921

31,381.00

 

29.02

14-12097

WHITE ROSE, INC.

BAKE'N JOY FOODS, INC.
351 WILLOW STREET SOUTH
NORTH ANDOVER, MA 01845-5921

126,065.76

 

93002250

14-12093

ASSOCIATED WHOLESALERS, INC.

BAKERY CRAFTS DIVISION
1445 SOLUTIONS CENTER
CHICAGO, IL 60677-1004

8,122.91

 

97001810

14-12097

WHITE ROSE, INC.

BALDUCCI'S
700 LANIDEX PLAZA
PARSIPPANY, NJ 07054

289.77

 

93002380

14-12093

ASSOCIATED WHOLESALERS, INC.

BARBARA E. SCHERER
655 57 DRIVE
PALMERTON, PA 18071

2,340.77

 

93002360

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

BAR-S FOODS COMPANY
401 COMMERCIAL COURT SUITE H
VENICE, FL 34292

 

100.80

 

53863601_1.xlsx

Page 4 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 9 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93002460

14-12093

ASSOCIATED WHOLESALERS, INC.

BASIC AMERICAN INC

75 REMITTANCE DRIVE
SUITE 1928

CHICAGO, IL 60675-1928

19,532.00

 

97001960

14-12097

WHITE ROSE, INC.

BASIC AMERICAN INC

75 REMITTANCE DRIVE
SUITE 1928

CHICAGO, IL 60675-1928

10,265.91

 

93002500

14-12093

ASSOCIATED WHOLESALERS, INC.

BATAMPTE PICKLE CO.
77 BKLYN. TERMINAL MKT.
BROOKLYN, NY 11236

1,546.26

 

97001980

14-12097

WHITE ROSE, INC.

BATAMPTE PICKLE CO.
77 BKLYN, TERMINAL MKT.
BROOKLYN, NY 11236

4,401.57

 

93002520

14-12093

ASSOCIATED WHOLESALERS, INC.

BATTERY WAREHOUSE INC
500-A EAST PENN AVE
WERNERSVILLE, PA 19565

637.79

 

93002530

14-12093

ASSOCIATED WHOLESALERS, INC.

BAUMER FOODS INCORPORATED
2424 EDENBORN AVE SUITE 510
METAIRIE, LA 70001

4,137.33

 

98000230

14-12098

ROSE TRUCKING CORP.

BAY VIEW FUNDING
PO BOX 204703
DALLAS, TX 75320-4703

900.00

 

97002200

14-12097

WHITE ROSE, INC.

BEDRO'S, INC
1650 LIMEKILN PIKE
DRESHER, PA 19025

2,402.24

 

97002260

14-12097

WHITE ROSE, INC.

BELL CARTER FOODS INCORPORATED
P.O. BOX 202756
DALLAS, TX 75320

4,230.91

 

97002270

14-12097

WHITE ROSE, INC.

BELL CONTAINER CORP
615 FERRY STREET

P.O, BOX 5728

NEWARK, NJ 07105-0728

4,032.63

 

93002770

14-12093

ASSOCIATED WHOLESALERS, INC.

BELL PHARMACEUTICALS
200 WEST BEAVER STREET
BELLE PLAINE, MN 56011

145.82

 

2074

14-12098, (CASE
# DIFFERS FROM
DEBTOR NAME
ASSERTED)

WHITE ROSE, INC.

BENAVIDES, CARLOS
D/B/A CHARLIE'S EXPRESS
13109 ENTRADA LP
LAREDO, TX 78045

1,250.00

 

93002880

14-12093

ASSOCIATED WHOLESALERS, INC.

BENDON PUBLISHING INTERNATIONAL INC
605 WESTLAKE DRIVE
ASHLAND, OH 44805

563.73

 

1493

14-12097

WHITE ROSE, INC.

BENSON'S, INC

P.O. BOX 429

134 ELDER STREET
BOGART, GA 30622-0429

2,315.52

 

93002910

14-12093

ASSOCIATED WHOLESALERS, INC.

BENTONITE PERFORMANCE MINERALS LLC
3000 N SAM HOUSTON PKWY EAST
HOUSTON, TX 77032

1,838.71

 

93002940

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

BENZELS BRETZEL BAKERY INC
5200 6TH AVENUE
ALTOONA, PA 16602

 

12,450.90

 

53863601_1.xIsx

Page 5 of 56

 
Case 14- 12092-CSS Doc 4546-4 Filed 06/12/19 Page 10 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

82

14-12093

ASSOCIATED WHOLESALERS, INC.

BERWICK OFFRAY, LLC
PO BOX 428

2015 WEST FRONT ST
BERWICK, PA 18603

6,169.44

 

188

14-12093

ASSOCIATED WHOLESALERS, INC.

BEST WESTERN HUBBARD
C/O MK HOSPITALITY
6828 COMMERCE DR
HUBBARD, OH 44425

254.76

 

134

14-12093

ASSOCIATED WHOLESALERS, INC.

BEST WESTERN WESTGATE INN
1415 KENNETH RD
YORK, PA 17408

3,613.35

 

955

14-12097

WHITE ROSE, INC.

BEST-MET PUBLISHING CO., INC.
D/B/A FOOD TRADE NEWS

5537 TWIN KNOLLS ROAD, SUITE 438
COLUMBIA, MD 21045

4,800.00

 

956

14-12093

ASSOCIATED WHOLESALERS, INC.

BEST-MET PUBLISHING CO., INC.

D/B/A FOOD WORLD FOOD TRADE NEWS
5537 TWIN KNOLLS ROAD, SUITE 438
COLUMBIA, MD 21045

4,050.00

 

93003090

14-12093

ASSOCIATED WHOLESALERS, INC.

BETHEL TRUCK SERVICE INC
9150 OLD 22
BETHEL, PA 19507

371.25

 

93003130

14-12093

ASSOCIATED WHOLESALERS, INC.

BEYOND BETTER FOODS
101 LINCOLN AVE FRNT 2
BRONX, NY 10454-4415

7,994.39

 

93003140

14-12093

ASSOCIATED WHOLESALERS, INC,

BF ASCHER & COMPANY INCORPORATED
15501 WEST 109 STREET
LENEXA, KS 66219

1,133.63

 

99

14-12098

ROSE TRUCKING CORP.

BIBBY TRANSPORTATION FINANCE
1321 MURFREESBORO ROAD, SUITE 605
NASHVILLE, TN 37217

766.40

 

97002500

14-12097

WHITE ROSE, INC.

BIG GEYSER, INC
57-65 48TH STREET
MASPETH, NY 11378

11,600.67

 

97002530

14-12097

WHITE ROSE, INC.

BILLICK & SONS, INC
615 WEST ELIZABETH AVENUE
LINDEN, NJ 07036

2,427.06

 

93003330

14-12093

ASSOCIATED WHOLESALERS, INC.

BISCOTTEA BAKING COMPANY LLC
4209 21ST AVE W

SUITE 400

SEATTLE, WA 98199

1,442.28

 

93003380

14-12093

ASSOCIATED WHOLESALERS, INC.

BLACK CREEK UMC
158 GOLF COURSE RD
SUGARLOAF, PA 18249

52.14

 

93003460

14-12093

ASSOCIATED WHOLESALERS, INC.

BLISTEX INCORPORATED
1800 SWIFT DRIVE
OAK BROOK, IL 60523-1574

7,715.62

 

98000270

14-12098

ROSE TRUCKING CORP.

BLUESTAR SERVICES LLC
P.O. BOX 72847
ROSELLE, IL 60172-0847

2,414.20

 

93003590

14-12093

ASSOCIATED WHOLESALERS, INC,

BOIRON-BORNEMAN INC
6 CAMPUS BLVD
NEWTOWN SQUARE, PA 19073

138.65

 

93003620

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

BORN FREE FOODS LLC
240 BEAR HILL ROAD
SUITE 202

WALTHAM, MA 02451

 

960.34

 

53863601_1.xlsx

Page 6 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 11 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97002720

14-12097

WHITE ROSE, INC,

BOROUGH OF CARTERET
61 COOKE AVENUE
CARTERET, NJ 07008

1,705.26

 

97002770

14-12097

WHITE ROSE, INC.

BOTTINO'S SUPERMARKETS
ATIN: MIKE BOTTINO

1000 NORTH PEARL STREET
UPPER DEERFIELD, NJ 08302

7,595.52

 

97002800

14-12097

WHITE ROSE, INC.

BOZZUTO'S INC

ATTN: MICHAEL A. BOZZUTO
CHAIRMAN, PRESIDENT & CEO

275 SCHOOLHOUSE ROAD, P.O. BOX 340
CHESHIRE, CT 06410

115,234.36

 

93003740

14-12093

ASSOCIATED WHOLESALERS, INC.

BRADSHAW INTERNATIONAL, INC.
9409 BUFFALO AVE

78,342.40

 

ATTN LISA GARCIA ACCTS REC DEPT
RANCHO CUCAMONGA, CA 91730

 

97002820

14-12097

WHITE ROSE, INC.

BRADY ENTERPRISES, INC
P.O. BOX 51153
BOSTON, MA 02205

5,375.82

 

93003830

14-12093

ASSOCIATED WHOLESALERS, INC.

BRIAN & STEPHANIE MALCOLM
PO BOX 351
SPRINGFIELD, WV 26763

267.29

 

98000300

14-12098

ROSE TRUCKING CORP.

BRIAN REISMAN
12713 NW 21ST PL
CORAL SPRINGS, FL 33071-7755

800.00

 

93003870

14-12093

ASSOCIATED WHOLESALERS, INC.

BRICK CONVENIENCE LLC
337 W MARKET & BRICK STS
SCRANTON, PA 18508

2,314.52

 

93003890

14-12093

ASSOCIATED WHOLESALERS, INC.

BRIDGEPORT CONSUMER PRODUCTS, LLC
480 BARNUM AVE

PO BOX 2384

BRIDGEPORT, CT 06608

437.84

 

97002880

14-12097

WHITE ROSE, INC.

BROADSPIRE SERVICES, INC.
P.O, BOX 742550
ATLANTA, GA 30374-2105

2,281.44

 

97002990

14-12097

WHITE ROSE, INC.

BRUCE FOODS CORPORATION
P.O. BOX 896079
CHARLOTTE, NC 28289-6079

1,476.40

 

97003040

14-12097

WHITE ROSE, INC.

BUCKS COUNTY BEVERAGE CO LLC
212 TRUMAN WAY
DOWNINGTOWN, PA 19335

4,824.48

 

553

14-12098

ROSE TRUCKING CORP.

BULLSEYE TRANSPORTATION
C/O EVANS AND MULLINIX PA
ATTN: THOMAS M. MULLINIX
7225 RENNER ROAD, STE. 200
SHAWNEE, KS 66217

7,775.05

 

93004150

14-12093

ASSOCIATED WHOLESALERS, INC.

BURTON & BURTON
325 CLEVELAND RD
BOGART, GA 30622

8,778.37

 

93004180

14-12093

ASSOCIATED WHOLESALERS, INC.

BUTLER HOME PRODUCTS LLC
9409 BUFFALO AVE
RANCHO CUCAMONGA, CA 91730

461.97

 

93004200

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

BUTTERFIELDS LLC
1201 PITT STREET
ROCKY MOUNT, NC 27801

 

1,695.20

 

53863601_1.xisx

Page 7 of 56

 
Case 14- 12092-CSS Doc 4546-4 Filed 06/12/19 Page 12 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97003180

14-12097

WHITE ROSE, INC.

BUTTERFLY BAKERY INC.
615 BRIDLE PATH
WYCKOFF, NJ 07481-2928

5,877.53

 

198

14-12097

WHITE ROSE, INC.

BUZZ TRANSPORTATION INC (DENNIS C.
PAPA)

7901 HENRY AVE B204

PHILADELPHIA, PA 19128

8,342.00

 

97003210

14-12097

WHITE ROSE, INC.

BYRNE DAIRY INC.
P.O. BOX 176
LAFAYETTE, NY 13084

4,122.24

 

98000330

14-12098

ROSE TRUCKING CORP.

C AND L ENTERPRISES INC

1835 E HALLANDALE BEACH BLVD
SUITE 891

HALLANDALE BEACH, FL 33009

1,500.00

 

356

14-12098

ROSE TRUCKING CORP.

C1 TRANSPORTATION SERVICES CORP
1075 HIGHWAY 51N
HERNANDO, MS 38632

1,100.00

 

93004230

14-12093

ASSOCIATED WHOLESALERS, INC.

C&A MEAT CORP
1587 LEHIGH ST
ALLENTOWN, PA 18103

172.38

 

398

14-12093

ASSOCIATED WHOLESALERS, INC.

C.F. SAUER COMPANY, THE
2000 WEST BROAD ST
RICHMOND, VA 23220

50,119.68

 

521

14-12097

WHITE ROSE, INC.

CALAVO GROWERS, INC.
ATTN: DENNISE CATTO
1141-A CUMMINGS RD
SANTA PAULA, CA 93060

13,940.07

 

93004410

14-12093

ASSOCIATED WHOLESALERS, INC.

CALBEE AMERICA INC
20900 NORMANDIE AVE
TORRANCE, CA 90502

1,277.00

 

97003320

14-12097

WHITE ROSE, INC.

CALIFIA FARMS LP
33502 LERDO HIGHWAY
BAKERSFIELD, CA 93308

11,239.88

 

93004420

14-12093

ASSOCIATED WHOLESALERS, INC.

CAMBRIDGE FARMS OF HANOVER LLC
201 GRANITE RUN DR STE 250
LANCASTER, PA 17601-6807

28,384.82

 

93004490

14-12093

ASSOCIATED WHOLESALERS, INC.

CANDY TREASURE LLC
66 WELSH ROAD STE 100
LEBANON, NJ 08833

977.60

 

93004500

14-12093

ASSOCIATED WHOLESALERS, INC.

CANDYRIFIC LLC
108 MCARTHUR DR
LOUISVILLE, KY 40207-3954

1,951.63

 

294

14-12097

WHITE ROSE, INC.

CANNOLI FACTORY
75 WYANDANCH AVE
WYANDANCH, NY 11798

2,016.00

 

98000340

14-12098

ROSE TRUCKING CORP.

CAPITAL CREDIT INCORPORATED
P.O. BOX 204695
DALLAS, TX 75320-4695

850.00

 

1107

14-12094

NELL'S INC,

CAPITAL TRISTATE
PO BOX 404749
ATLANTA, GA 30384-4749

438.47

 

1108

14-12093

ASSOCIATED WHOLESALERS, INC.

CAPITAL TRISTATE
PO BOX 404749
ATLANTA, GA 30384-4749

406.13

 

93004580

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

CAPPIELLO F PRODUCTS INCORPORATED
115 VAN GUYSLING AVENUE
SCHENECTADY, NY 12305

 

1,626.90

 

53863601_1.xIsx

Page 8 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 13 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

18

14-12097

WHITE ROSE, INC.

CARACOLILLO COFFEE MILLS
4419 N. HESPERIDES ST.
TAMPA, FL 33614

4,536.00

 

93004620

14-12093

ASSOCIATED WHOLESALERS, INC.

CARANDO
4225 NAPERVILLE RD SUITE 600
LISLE, IL 60532

3,868.69

 

93004770

14-12093

ASSOCIATED WHOLESALERS, INC.

CARMA LABORATORIES INC
9750 S FRANKLIN DRIVE
FRANKLIN, WI 53132

221.79

 

94000210

14-12094

NELL'S INC.

CAROL LUTZ
240 SPRINGVALE RD
RED LION, PA 17356

999.50

 

93004870

14-12093

ASSOCIATED WHOLESALERS, INC.

CARRIAGE HOUSE COMPANIES INC
23105 NETWORK PLACE
CHICAGO, IL 60673-1231

10,595.74

 

97003520

14-12097

WHITE ROSE, INC.

CARRIAGE HOUSE COMPANIES INC
23105 NETWORK PLACE
CHICAGO, IL 60673-1231

36,876.94

 

494

14-12093

ASSOCIATED WHOLESALERS, INC.

CARRINGTON TEA COMPANY, LLC, THE
7 REUTEN DRIVE BLDG. A
CLOSTER, NJ 07624

5,281.92

 

65

14-12098

ROSE TRUCKING CORP.

CASHFACTOR

ATTN: ANNETTE YOUSIF
2299 SW 27TH AVE
MIAMI, FL 33145

1,456.16

 

95000140

14-12095

CO-OP AGENCY, INC

CATHY HARRIS
9 WHEATLAND DRIVE
MYERSTOWN, PA 17067

216.31

 

94000230

14-12094

NELL'S INC.

CATOTCTIN MTN GROWERS
8051 SIXES BRIDGE RD
DETOUR, MD 21757

1,800.00

 

93004930

14-12093

ASSOCIATED WHOLESALERS, INC.

CAYUGA DISPLAYS
88 TALBOT ST E
CAYUGA, ON NOA 1E£0, CANADA

800.00

 

240

14-12093

ASSOCIATED WHOLESALERS, INC.

CBT NUGGETS, LLC

ATTN: MATTHEW L. BROMLEY
1550 VALLEY RIVER DR
EUGENE, OR 97401-2122

1,499.00

 

97003630

14-12097

WHITE ROSE, INC.

CE NORTHEAST
P.O. BOX 33133
NEWARK, NJ 07188-0133

916.73

 

97003640

14-12097

WHITE ROSE, INC.

CEECO
519 W. SOUTH PARK STREET
OKEECHOBEE, FL 34972

126.62

 

97003660

14-12097

WHITE ROSE, INC.

CELESTIAL SEASONINGS
16544 COLLECTION CTR
CHICAGO, IL 60693

10,802.34

 

1181

14-12094

NELL'S INC.

CENTRAL PENNA. SCALE CO.
1017 R EISENHOWER BLVD
HARRISBURG, PA 171131

4,057.00

 

98000380

14-12098

ROSE TRUCKING CORP.

CENTURY FINANCE LLC
P.O. BOX 16960
JONESBORO, AR 72403

3,700.00

 

94000250

 

14-12094

 

 

NELL'S INC.

 

CENTURY LINK INC
PO BOX 1319
CHARLOTTE, NC 28201-1319

 

70.23

 

53863601_1.xlsx

Page 9 of 56

 
Case i 12092- CSS Doc 4546-4 Filed 06/12/19 Page 14 of 60
: Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93005150

14-12093

ASSOCIATED WHOLESALERS, INC.

CERIDIAN BENEFITS SERVICES
3311 EAST OLD SHAKOPEE RD
MINNEAPOLIS, MN 55425-1640

1,680.25

 

93005350

14-12093

ASSOCIATED WHOLESALERS, INC.

CHARLIES SPECIALTIES INC
2500 FREEDLAND RD
HERMITAGE, PA 16148

77,150.83

 

93005370

14-12093

ASSOCIATED WHOLESALERS, INC.

CHASE INDUSTRIES INCORPORATED
PO BOX 577
REDMOND, OR 97756

353.79

 

93005450

14-12093

ASSOCIATED WHOLESALERS, INC.

CHEHARMATA INC.
330 NORTHERN BLVD.
CLARKS SUMMIT, PA 19152

1,545.44

 

93005600

14-12093

ASSOCIATED WHOLESALERS, INC.

CHILD DEVELOPMENT COUNCIL
147 AMBER LN
WILKES BARRE, PA 18702-6545

255.33

 

98000420

14-12098

ROSE TRUCKING CORP.

CINTAS CORPORATION #062
51 NEW ENGLAND AVE.
PISCATAWAY, NJ 08854

102.96

 

447.01

14-12093

ASSOCIATED WHOLESALERS, INC.

CIT GROUP/COMMERCIAL SERVICES, INC.,
THE

FOR ITSELF AND AS AGENT

11: W 42ND ST

NEW YORK, NY 10036

6,947.97

 

447.02

14-12097

WHITE ROSE, INC.

CIT GROUP/COMMERCIAL SERVICES, INC.,
THE

FOR ITSELF AND AS AGENT

11 W 42ND ST

NEW YORK, NY 10036

2,812.11

 

93005800

14-12093

ASSOCIATED WHOLESALERS, INC.

CITRUS WORLD INC
PO BOX 935371
ATLANTA, GA 31193-5371

22,693.92

 

97003960

14-12097

WHITE ROSE, INC.

CITRUS WORLD INC
PO BOX 935371
ATLANTA, GA 31193-5371

30,588.60

 

838

14-12098

ROSE TRUCKING CORP.

CITY OF BOSTON
P.O. BOX 52258
BOSTON, MA 02205-2258

193.00

 

93005870

14-12093

ASSOCIATED WHOLESALERS, INC.

CIVITAS MEDIA LLC
4500 LYONS RD
MIAMISBURG, OH 45342

20,227.17

 

93005890

14-12093

ASSOCIATED WHOLESALERS, INC.

CLARION HOTEL
26300 CHAGRIN BLVD
BEACHWOOD, OH 44122

146.06

 

96000050

14-12096

AL LIQUIDATION, INC

CLASS 8 PARTS INC
220 ORLAN ROAD
NEW HOLLAND, PA 17557

878.79

 

98000430

14-12098

ROSE TRUCKING CORP.

CLASS 8 PARTS INC
220 ORLAN ROAD
NEW HOLLAND, PA 17557

4,185.26

 

93005900

14-12093

ASSOCIATED WHOLESALERS, INC.

CLASS 8 PARTS INC
461 DILLER AVE SUITE 100
NEW HOLLAND, PA 17557

1,190.72

 

94000290

14-12094

NELL'S INC.

CLAYMORE C SIECK WHOLESALE
311 E CHASE ST
BALTIMORE, MD 21202

182.31

 

94000320

 

14-12094

 

 

NELL'S INC.

 

COLUMBIA GAS OF PA, INC
290 W NATIONWIDE BLVD UNIT 114
COLUMBUS, OH 43215-2561

 

533.49

 

53863601_1.xlsx

Page 10 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 15 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110 W FAYETTE ST STE 1110
SYRACUSE, NY 13202-1187

 

NUMBER CASE NUMBER DEBTOR NAME CLAIMANT NAME AND ADDRESS AMOUNT
14-12093 [ASSOCIATED WHOLESALERS, INC. COLUMBIA GAS OF PENNSYLVANIA, INC. 125.41
93006270 200 CIVIC CENTER DRIVE
COLUMBUS, OH 43215
14-12093 [ASSOCIATED WHOLESALERS, INC. COLUMBIAN HOME PRODUCTS LLC 358.10
1803 1600 BEECH ST
TERRE HAUTE, IN 47803
14-12093, (CASE | ASSOCIATED WHOLESALERS, INC. COMFORT INN 439,27
634 # DIFFERS FROM 1821 INDUSTRIAL PARK RD
DEBTOR NAME CLEARFIELD, PA 16830
ASSERTED)
14-12093 [ASSOCIATED WHOLESALERS, INC. COMFORT INN 1,898.36
93006340 699 RODI ROAD
PITTSBURGH, PA 15235
14-12092, | ASSOCIATED WHOLESALERS, INC. COMFORT INN 212.55
(DEBTOR WAS 835 PERRY HIGHWAY
908 NOT INDICATED, MERCER, PA 16137
DEFAULTED TO
LEAD DEBTOR)
14-12093  |ASSOCIATED WHOLESALERS, INC. COMMONWEALTH ALTADIS 26,027.23
ATTN: MIRIAM VELA
34 5900 NORTH ANDREWS AVENUE
FORT LAUDERDALE, FL 33309
14-12093 [ASSOCIATED WHOLESALERS, INC. CONTECH ENTERPRISES INC 1,510.32
UNIT 115-19 DALLAS ROAD
93006680 VICTORIA, BC V8V 5A6
CANADA
14-12097 | WHITE ROSE, INC. COOPER ELECTRIC SUPPLY COMPANY 467.95
110 1 MATRIX DRIVE
MONROE, NJ 08834
14-12097 | WHITE ROSE, INC. CORPORATE MEDICAL EMERGENCY 150.00
TRAINING LLC
97004480 442 ROUTE 202-206
BEDMINSTER, NJ 07921
14-12093 | ASSOCIATED WHOLESALERS, INC. CORRIGAN CORP OF AMERICA 47.25
93006760 104 AMBROGIO DRIVE
GURNEE, IL 60031
14-12093 [ASSOCIATED WHOLESALERS, INC, COSCO HOME AND OFFICE PRODUCTS 708.48
93006770 2525 STATE STREET
COLUMBUS, IN 47201
14-12093 | ASSOCIATED WHOLESALERS, INC, COSTAS FOODS, INC. 1,382.40
47 130 WEST BACON ST
POTTSVILLE, PA 17901
14-12093, (CASE | ASSOCIATED WHOLESALERS, INC. COTY US LLC 162.72
# DIFFERS FROM ATTN: PAM GUNTER, CREDIT MANAGER
° DEBTOR NAME 1400 BROADWAY RD
ASSERTED) SANFORD, NC 27332
14-12093 [ASSOCIATED WHOLESALERS, INC. COUNTRY TRAILS GENERAL STORE LLC 693.58
93006880 2159 EASTON TURNPIKE, PO BOX 146
WAYMART, PA 18472
14-12093 | ASSOCIATED WHOLESALERS, INC. COURTYARD BY MARRIOTT 397.38
93006900 2799 CONCORD RD
YORK, PA 17402
14-12093 [ASSOCIATED WHOLESALERS, INC. COYNE INTERNATIONAL ENTERPRISES 717.09
CORP.
93006950

 

53863601_1.xlsx

Page 11 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 16 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93006960

14-12093

ASSOCIATED WHOLESALERS, INC.

CPP INTERNATIONAL LLC
PO BOX 60806
CHARLOTTE, NC 28260-0806

1,993.59

 

93006970

14-12093

ASSOCIATED WHOLESALERS, INC.

CR BRANDS INC
8790 BECKETT RD
WEST CHESTER, OH 45069-2904

27,607.90

 

97004570

14-12097

WHITE ROSE, INC.

CRAIG'S PLUMBING & HEATING CO. INC.
275 NEW BRUNSWICK AVENUE
FORDS, NJ 08863

3,316.45

 

565

14-12093

ASSOCIATED WHOLESALERS, INC.

CRAYOLA, LLC
1100 CHURCH LANE
EASTON, PA 18044-0431

5,871.91

 

854

14-12093

ASSOCIATED WHOLESALERS, INC.

CREATIVE CONVERTING/HOFFMASTER
GROUP

PO BOX 155

MILWAUKEE, WI 53288

19,914.54

 

98000480

14-12098

ROSE TRUCKING CORP.

CRESTMARK TPG LLC

800 CRESENT CENTRE DRIVE
SUITE 620

FRANKLIN, TN 37067

4,800.00

 

93007230

14-12093

ASSOCIATED WHOLESALERS, INC.

CUMBERLAND PACKING CORP
2 CUMBERLAND STREET
BROOKLYN, NY 11205

29,272.03

 

93007250

14-12093

ASSOCIATED WHOLESALERS, INC.

CUMULUS BROADCASTING - WILKES-BARRE
EAST MOUNTAIN CORPORATE CENTER

600 BALTIMORE DRIVE

WILKES BARRE, PA 18702

12,387.95

 

93007290

14-12093

ASSOCIATED WHOLESALERS, INC.

CYNTHIA A GALL
401 WYOMING AVENUE
SCRANTON, PA 18503

1,146.23

 

1940

14-12097

WHITE ROSE, INC.

D/M FOODS, INC.

DUBLIN SHOP N BAG

PO BOX 970, 161 N MAIN ST
DUBLIN, PA 18917

1,583.48

 

93007470

14-12093

ASSOCIATED WHOLESALERS, INC.

DANATECH INC
56 MILL ST
MOUNT HOLLY SPRINGS, PA 17065

20,722.00

 

93007510

14-12093

ASSOCIATED WHOLESALERS, INC.

DANIEL J FLOOD ELEMENTARY SCHOOL PTA
565 NORTH WASHINGTON ST
WILKES BARRE, PA 18705

31.68

 

421

14-12092, 14-
12094

ASSOCIATED WHOLESALERS, INC.

DANIEL LEHIGH'S BOOKSTORE
3206 LAKE MEADE RD.
EAST BERLIN, PA 17316

458.82

 

93007660

14-12093

ASSOCIATED WHOLESALERS, INC.

DARRIN M. GELSINGER
1124 MYERSTOWN RD.
GARDNERS, PA 17324

338.64

 

94000370

14-12094

NELL'S INC.

DAVIS BEVERAGE CO, INC
PO BOX 90760
ALLENTOWN, PA 18109-0760

12,505.67

 

93007830

14-12093

ASSOCIATED WHOLESALERS, INC.

DAYS INN
220 WATERWORKS ROAD
SOMERSET, PA 15501

962.01

 

 

93007840

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

DC TREASURER
PO BOX 2014
WASHINGTON, DC 20013

 

55.00

 

53863601_1.xisx

Page 12 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 17 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94000380

14-12094

NELL'S INC.

DECO PAC/ MCGLYNN BAKERIES
SDS 12-0871
MINNEAPOLIS, MN 55486-0871

138.16

 

93007880

14-12093

ASSOCIATED WHOLESALERS, INC.

DECOPAC INC
3500 THURSTON AVE
ANOKA, MN 55303

2,656.23

 

661

14-12092,
(DEBTOR WAS

NOT INDICATED,

DEFAULTED TO
LEAD DEBTOR)

ASSOCIATED WHOLESALERS, INC.

DELCOREAN LLC
4117 ROUTE 309 FRNT 1
SCHNECKSVILLE, PA 18078-2596

1,083.60

 

93007990

14-12093

ASSOCIATED WHOLESALERS, INC.

DELIZZA INCORPORATED
6610 CORPORATION PARKWAY
BATTLEBORO, NC 27809

5,920.31

 

97005030

14-12097

WHITE ROSE, INC.

DELIZZA INCORPORATED
6610 CORPORATION PARKWAY
BATTLEBORO, NC 27809

4,191.03

 

93008010

14-12093

ASSOCIATED WHOLESALERS, INC.

DELTA BRANDS INC
1890 PALMER AVE
LARCHMONT, NY 10538

390.50

 

97005080

14-12097

WHITE ROSE, INC.

DELTA COMPUTER SERVICES INC
FOUR DUBON COURT
FARMINGDALE, NY 11735

7,539.58

 

94000400

14-12094

NELL'S INC.

DENISE MORTORFF LTD
1817 POWDER MILL RD
YORK, PA 17402

5,094.74

 

93008130

14-12093

ASSOCIATED WHOLESALERS, INC.

DF STAUFFER BISCUIT COMPANY
INCORPORATED

BELMONT & SIXTH AVENUE

PO BOX 12002

YORK, PA 17402-0672

420.36

 

93008170

14-12093

ASSOCIATED WHOLESALERS, INC.

DIBRUNO BROS INC
PO BOX 6468
PHILADELPHIA, PA 19145-0168

47,215.61

 

343

14-12097

WHITE ROSE, INC.

DIRECT ENERGY BUSINESS
ATTN: JONATHAN LOVE
1001 LIBERTY AVE., FL13
PITTSBURGH, PA 15222

271,076.16

 

98000500

14-12098

ROSE TRUCKING CORP.

DIRECT ENERGY BUSINESS, LLC
P.O. BOX 70220
PHILADELPHIA, PA 19176-0220

880.29

 

93008240

14-12093

ASSOCIATED WHOLESALERS, INC.

DISTRICT COURT OF MARYLAND
PO BOX 6676
ANNAPOLIS, MD 21401

140.00

 

97005260

14-12097

WHITE ROSE, INC.

DOCTORS' MEDI CENTER P.A.
ATTN: JOHN B/PLAZA 12 SUITE4A
835 ROOSEVELT AVENUE
CARTERET, NJ 07008

80.00

 

2082

14-12093

ASSOCIATED WHOLESALERS, INC.

DOMESTIC TOBACCO COMPANY
830 N PRINCE ST
LANCASTER, PA 17603

4,590.63

 

103

 

14-12097

 

 

WHITE ROSE, INC.

 

DONSUEMOR, INC
2080 N LOOP ROAD
ALAMEDA, CA 94502

 

2,880.00

 

53863601_1.xlsx

Page 13 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 18 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97005370

14-12097

WHITE ROSE, INC.

DOORS, INC.

632-D3 SOUTH AVENUE
P.O. BOX 248
GARWOOD, NJ 07027

3,820.70

 

93008400

14-12093

ASSOCIATED WHOLESALERS, INC.

DR FRESH LLC

ATTN: ACCOUNTS RECEIVABLE
6645 CABALLERO BLVD
BUENA PARK, CA 90620

5,075.66

 

15

14-12097

WHITE ROSE, INC.

DR OETKER USA LLC

10000 MIDLANTIC DR
SUITE 107W

MOUNT LAUREL, NJ 08054

8,026.80

 

16

14-12093

ASSOCIATED WHOLESALERS, INC.

DR OETKER USA LLC

10000 MIDLANTIC DR
SUITE 107W

MOUNT LAUREL, NJ 08054

18,139.82

 

97005430

14-12097

WHITE ROSE, INC.

DR. PEPPER SNAPPLE GROUP
12100 EAST ILIFF AVENUE
SUITE 400

AURORA, CO 80014

281,979.98

 

93008420

14-12093

ASSOCIATED WHOLESALERS, INC.

DR. PEPPER SNAPPLE GROUP
ATTN: CLAIMS DEPARTMENT
5301 LEGACY DRIVE

PLANO, TX 75024

92,195.05

 

181

14-12093

ASSOCIATED WHOLESALERS, INC.

DREAM PRETZELS LLC

C/O ESHEL & PARTNERS LLP
260 MADISON AVE, SUITE 204
NEW YORK, NY 10016

5,971.60

 

733

14-12094

NELL'S INC.

DRESSEL WELDING SUPPLY, INC.
1270 ROOSEVELT AVENUE
YORK, PA 17404

1,609.83

 

93008450

14-12093

ASSOCIATED WHOLESALERS, INC.

DRIVERS LEASING, INC.
PO BOX 197
FAIRVIEW VILLAGE, PA 19409

4,304.05

 

98000520

14-12098

ROSE TRUCKING CORP.

DRIVERS LEASING, INC.
PO BOX 197
FAIRVIEW VILLAGE, PA 19409

7,754.01

 

94000540

14-12094

NELL'S INC.

DRUG PACKAGE INC
901 DRUG PACKAGE LN
O'FALLON, MO 63366

765.61

 

93008500

14-12093

ASSOCIATED WHOLESALERS, INC.

DRUMS BUTLER TOWNSHIP PTA
85 S OLD TURJPIKE ROAD
DRUMS, PA 18222

76.80

 

428

14-12097

WHITE ROSE, INC.

DS SERVICES

ATTN: DEBORAH JOHNSON
6750 DISCOVERY BLVD.
MABLETON, GA 30126

8,372.00

 

_ 98000530

14-12098

ROSE TRUCKING CORP.

DT LOGISTICS LLC
7434 CYCLE LANE
GOODLETTSVILLE, TN 37072

1,400.00

 

93008590

14-12093

ASSOCIATED WHOLESALERS, INC.

DUTCH FARMS, INC.
700 E. 107TH STREET
CHICAGO, IL 60628

5,944.32

 

97005530

 

 

14-12097

 

WHITE ROSE, INC.

 

DUTCH FARMS, INC.
700 E. 107TH STREET
CHICAGO, IL 60628

 

10,867.44

 

53863601_1.xIsx

Page 14 of 56

 
_Case 14- 12092- ‘CSS Doc 4546-4 Filed 06/12/19 Page 19 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94000570

14-12094

NELL'S INC.

DUTCH VALLEY FOOD DISTRIBUTORS
ROUTE 501 NORTH
MYERSTOWN, PA 17067

5,194.48

 

337

14-12097

WHITE ROSE, INC.

EARTH FRIENDLY PRODUCTS
111 S. ROHLWING ROAD
ADDISON, IL 60101

20,023.68

 

876

14-12093

ASSOCIATED WHOLESALERS, INC.

EARTH SAVVY PRODUCTS LLC
PO BOX 745
BUCKINGHAM, PA 18912

6,585.00

 

930087380

14-12093

ASSOCIATED WHOLESALERS, INC.

EARTHBOUND FARM
1721 SAN JUAN HIGHWAY
SAN JUAN BAUTISTA, CA 95045

255.20

 

192

14-12093

ASSOCIATED WHOLESALERS, INC.

EARTHLINK BUSINESS F/D/B/A DELTACOM
C/O RMS BANKRUPTCY RECOVERY
SERVICES

PO BOX 5126

TIMONIUM, MD 21094

161.95

 

93008800

14-12093

ASSOCIATED WHOLESALERS, INC.

EARTHLINK INC
1375 PEACHTREE ST LEVELA
ATLANTA, GA 30309

429.04

 

97005610

14-12097

WHITE ROSE, INC.

EAST MEADOW CORP
2330 HEMPSTEAD TPKE
EAST MEADOW, NY 11554

3,218.68

 

93008880

14-12093

ASSOCIATED WHOLESALERS, INC.

EASTERN RIGGING & INDUSTRIAL
CONTRACTING INC

1100 MONTGOMERY ST
READING, PA 19601

2,756.00

 

93008890

14-12093

ASSOCIATED WHOLESALERS, INC.

EASTERN TEA CORPORATION
1 ENGLEHARD DRIVE
MONROE TOWNSHIP, NJ 08831

4,586.40

 

97005640

14-12097

WHITE ROSE, INC.

EASTLAND FOOD CORP.
1910 KINGS HWY
BROOKLYN, NY 11229

75.14

 

93008910

14-12093

ASSOCIATED WHOLESALERS, INC.

EASYLINK SERVICES/MAIL.COM BMS
100 TORMEE DR
TINTON FALLS, NJ 07712-7502

811.36

 

93008930

14-12093

ASSOCIATED WHOLESALERS, INC.

ECONO LODGE
29 STOP PLAZA DRIVE
MIFFLINTOWN, PA 17059-9056

64.65

 

98000590

14-12098

ROSE TRUCKING CORP.

EDUARDO LOPES CRUZ
18 JOHN STREET

2ND FLOOR

KEARNY, NJ 07032

400.00

 

22

14-12098

ROSE TRUCKING CORP.

EDWARDS TRANSPORTATION COMPANY
ATTN: ANDREW CARDEN

PO BOX 70

EAST PRAIRIE; MO 63845

1,850.00

 

1581

14-12093

ASSOCIATED WHOLESALERS, INC.

EIGHT O'CLOCK COFFEE COMPANY
155 CHESTNUT RIDGE ROAD
MONTVALE, NJ 07645

97,525.80

 

93009030

14-12093

ASSOCIATED WHOLESALERS, INC.

EISENHAUER NISSAN/SAAB
PO BOX 146
WERNERSVILLE, PA 19565

1,271.19

 

389

 

 

14-12098

 

ROSE TRUCKING CORP.

 

ELDIN EXPRESS LLC
1110 E WOODFIELD DR APT 7
KENTWOOD, MI 49508

 

2,400.00

 

53863601_1.xtsx

Page 15 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 20 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97005820

14-12097

WHITE ROSE, INC,

ELEVATOR MAINTENANCE CORP.
580 ELM STREET
KEARNY, NJ 07032

312.01

 

93009130

14-12093

ASSOCIATED WHOLESALERS, INC.

ELIZABETH SANDRA BANTHEM
3324 JO ANN LANE
FALLSTON, MD 21047

800.00

 

97005850

14-12097

WHITE ROSE, INC.

ELIZABETHTOWN GAS
P.O, BOX 11811
NEWARK, NJ 07101

261.36

 

1023

14-12093

ASSOCIATED WHOLESALERS, INC.

ELMER'S PRODUCTS INC.
460 POLARIS PKWY
SUITE 500

WESTERVILLE, OH 43082

7,688.40

 

93009160

14-12093

ASSOCIATED WHOLESALERS, INC.

ELORE ENTERPRISES
1055 NW 159TH DRIVE
MIAMI, FL 33169

6,319.23

 

93009180

14-12093

ASSOCIATED WHOLESALERS, INC.

EMBURY UNITED METHODIST WOMEN
RUTH RICHARDS

940 S MAIN AVE

SCRANTON, PA 18504

113.91

 

98000620

14-12098

ROSE TRUCKING CORP.

EMMI TRUCKING LLC
P.O. BOX 44719
MADISON, WI 53744

950.00

 

93009210

14-12093

ASSOCIATED WHOLESALERS, INC.

ENDLESS MOUNTAINS CHRISTIAN
ACADEMY

WILLIAM O'CONNOR

135 WEST TIOGA ST
TUNKHANNOCK, PA 18657

38.40

 

93009230

14-12093

ASSOCIATED WHOLESALERS, INC.

ENERGIZER BATTERY INC
16401 SWINGLEY RIDGE ROAD 4TH FLOOR
CHESTERFIELD, MO 63017

15,138.55

 

97005930

14-12097

WHITE ROSE, INC.

ENERGIZER PERSONAL CARE LLC
24234 NETWORK PLACE
CHICAGO, IL 60673-1234

3,949.12

 

93009260

14-12093

ASSOCIATED WHOLESALERS, INC.

ENGAGE

MYWORLD INC

8925 EAST PIMA CENTER PARKWAY, SUITE
125

SCOTTSDALE, AZ 85258

7,637.16

 

98000640

14-12098

ROSE TRUCKING CORP.

ENGLAND CARRIER SERVICES
P.O, BOX 953086
SAINT LOUIS, MO 63195-3086

650.00

 

93009290

14-12093

ASSOCIATED WHOLESALERS, INC.

ENVIRONMENTAL PRODUCTS CORP
CLIENT ID 400002

PO BOX 5046

NEW BRITAIN, CT 06050-5046

42.86

 

93009340

14-12093

ASSOCIATED WHOLESALERS, INC.

EQUIPMENT DEPOT
PO BOX 8500-7647
PHILADLEPHIA, PA 19178-7647

574.52

 

93009380

14-12093

ASSOCIATED WHOLESALERS, INC.

ESWB
1181 HIGHWAY 315
WILKES BARRE, PA 18702

448.00

 

98000650

 

14-12098

 

 

ROSE TRUCKING CORP.

 

EVANS EQUIPMENT CO INC
PO BOX 419
BUTLER, IN 46721

 

1,800.00

 

53863601_1.x!sx

Page 16 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 21 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94000590

14-12094

NELLS INC,

EVANS FOOD DISTRIBUTORS
1947 BERNVILLE ROAD
READING, PA 19601-1113

1,812.72

 

93009470

14-12093

ASSOCIATED WHOLESALERS, INC.

EVERBANK COMMERCIAL FINANCE
PO BOX 911608
DENVER, CO 80291-1608

3,282.70

 

672

14-12093

ASSOCIATED WHOLESALERS, INC.

EVERSUN TECHNOLOGIES INC
PO BOX 1205
WALNUT, CA 91788-1205

2,159.00

 

97006090

14-12097

WHITE ROSE, INC.

EXPERIAN
DEPARTMENT 1971
LOS ANGELES, CA 90088-1971

189,25

 

93008700

14-12093

ASSOCIATED WHOLESALERS, INC.

E-Z PASS CUSTOMER SERVICE CNTR
PO BOX 52009
NEWARK, NJ 07101-8209

20,000.00

 

98000550

14-12098

ROSE TRUCKING CORP.

E-Z PASS
P.O. BOX 52006
NEWARK, NJ 07101

60,083.01

 

98000540

14-12098

ROSE TRUCKING CORP.

E-Z PASS
P.O. BOX 52009
NEWARK, NJ 07104-8209

1,069.75

 

97006120

14-12097

WHITE ROSE, INC.

F.S. FOODS SOUTH
1824 SPRUCE STREET, SUITE 100
PHILADELPHIA, PA 19103

1,102.92

 

93009610

14-12093

ASSOCIATED WHOLESALERS, INC.

FABRICA DE JABON LA CORONA
5140 US HWY 281 NORTH
SPRING BRANCH, TX 78070

26,602.88

 

379

14-12097

WHITE ROSE, INC.

FAIRFIELD INN & SUITES WOODBRIDGE
1295 US HIGHWAY 1 SOUTH
AVENEL, NJ 07001

455.40

 

93009640

14-12093

ASSOCIATED WHOLESALERS, INC.

FAIRVIEW ELEMENTARY
117 SPRUCE ST
MOUNTAIN TOP, PA 18702

109.35

 

93009650

14-12093

ASSOCIATED WHOLESALERS, INC.

FAITH MOUNTAIN CHRISTIAN ACADEMY
LOIS FRANTZ

PO BOX 567

NEW MILDFORD, PA 18834

174.84

 

93009670

14-12093

ASSOCIATED WHOLESALERS, INC.

FAMILY OWNED MARKET
814-B DAWN AVENUE
EPHRATA, PA 17522

6,330.38

 

93009750

14-12093

ASSOCIATED WHOLESALERS, INC.

FAULTLESS STARCH/BON AM! COMPA
1025 WEST 8TH STREET
KANSAS CITY, MO 64101

1,465.52

 

97006300

14-12097

WHITE ROSE, INC.

FAULTLESS STARCH/BON AMI COMPA
P.O, BOX 872460
KANSAS CITY, MO 64187

1,542.79

 

97006320

14-12097

WHITE ROSE, INC.

FEDEX FREIGHT
P.O. BOX 371461
PITTSBURGH, PA 15250-7461

19,030.77

 

93009790

14-12093

ASSOCIATED WHOLESALERS, INC,

FEDEX FREIGHT
PO BOX 371461
PITTSBURGH, PA 15250-7461

5,180.95

 

93009800

14-12093

ASSOCIATED WHOLESALERS, INC.

FEDEX
2200 FORWARD DRIVE PO BOX 840
HARRISON, AR 72602

1,380.79

 

97006330

 

 

14-12097

 

WHITE ROSE, INC.

 

FEDEX
P.O, BOX 223125
PITTSBURGH, PA 15250-2125

 

108.58

 

53863601_1.xlsx

Page 17 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 22 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93009820

14-12093

ASSOCIATED WHOLESALERS, INC.

FERNANDO'S BAKERY INC
5 SHERMAN ST
LINDEN, NJ 07036

6,342.47

 

93009860

14-12093

ASSOCIATED WHOLESALERS, INC,

FERREL INVESTMENTS INC
3237 OLD NEWBURG TURNPIKE
UNION DALE, PA 18470

317.32

 

626

14-12097

WHITE ROSE, INC.

FERRELLGAS, INC.
ONE LIBERTY PLAZA
MAIL DROP 40
LIBERTY, MO 64068

1,573.78

 

93009920

14-12093

ASSOCIATED WHOLESALERS, INC.

FERRIS STAHL MEYER
BOX 5000
BRONX, NY 10460

1,145.00

 

970063380

14-12097

WHITE ROSE, INC.

FERRIS STAHL MEYER
BOX 5000
BRONX, NY 10460

2,509.80

 

93009940

14-12093

ASSOCIATED WHOLESALERS, INC.

FFR INC
28900 FOUNTAIN PARKWAY
SOLON, OH 44139

4,332.56

 

93009960

14-12093

ASSOCIATED WHOLESALERS, INC.

FIDELITY INVESTMENTS
82 DEVONSHIRE STREET KW1C
BOSTON, MA 02109

79,235.19

 

98000660

14-12098

ROSE TRUCKING CORP.

FINANCIAL CARRIER SERVICES INC
P.O. BOX 151052
OGDEN, UT 84415

1,700.00

 

794

14-12097

WHITE ROSE, INC.

FINLANDIA CHEESE INCORPORATED
PO BOX 200247
PITTSBURGH, PA 15251-0247

26,127.35

 

93010100

14-12093

ASSOCIATED WHOLESALERS, INC,

FIRST UNITED PRESBYTERIAN CHURCH
326 WARREN ST
WEST PITTSTON, PA 18643-2354

35.88

 

2034

14-12093

ASSOCIATED WHOLESALERS, INC.

FIRST UNIVERSALIST CHURCH
ATTN: DEBBIE KRUPINSKI
958 KRUPINSKI RD

KINGSLEY, PA 18826

64.62

 

93010180

14-12093

ASSOCIATED WHOLESALERS, INC.

FLAVOR RIGHT FOODS GROUP INC
176 NORTH COMMERCE WAY
BETHLEHEM, PA 18017-8614

9,352.07

 

93010220

14-12093

ASSOCIATED WHOLESALERS, INC.

FLORIDA'S NATURAL GROWERS
PO BOX 1111
LAKE WALES, FL 33859-1111

27,937.79

 

94000690

14-12094

NELL’S INC.

FLOWERS BAKING CO
FBC OF OXFORD
CHARLOTTE, NC 28275

1,748.43

 

94000700

14-12094

NELL'S INC.

FMS INC
8028 RITCHIE HWY
PASADENA, MD 21122-7197

172.83

 

94000710

14-12094

NELL'S INC.

FMS INC
8028 RITCHIE HWY
PASADENA, MD 21122-7197

12,068.00

 

98000690

14-12098

ROSE TRUCKING CORP.

FOLEY CARRIER SERVICES
PO BOX 53501
PITTSBURGH, PA 15253

3,135.00

 

93010280

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

FOOD CONNECTION II LTD
79-15 ELLIOT AVE
MIDDLE VILLAGE, NY 11379

 

262.69

 

53863601_1.xlsx

Page 18 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 23 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

695

14-12097

WHITE ROSE, INC.

FOOD INDUSTRY ALLIANCE
ATTN: MICHAEL ROSEN
130 WASHINGTON AVE
ALBANY, NY 12210

11,000.00.

 

93010300

14-12093

ASSOCIATED WHOLESALERS, INC.

FORD GUM
18 NEWTON AVE
AKRON, NY 14001

62.63

 

98000700

14-12098

ROSE TRUCKING CORP.

FORT MYERS TRUCKING INC
PO BOX 150576
CAPE CORAL, FL 33915-0576

1,647.76

 

93010350

14-12093

ASSOCIATED WHOLESALERS, INC.

FOX MICRO INTERNATIONAL
508 NORTH BOWSER ROAD
RICHARDSON, TX 75081

5,235.96

 

93010410

14-12093

ASSOCIATED WHOLESALERS, INC.

FRANK PARSON PAPER COMPANY INC
4665 HOLLINS FERRY RD
BALTIMORE, MD 21227

19,600.00

 

779

14-12097

WHITE ROSE, INC.

FRENCH'S FOOD COMPANY LLC, THE
399 INTERPACE PARKWAY

PO BOX 225

PARSIPPANY, NJ 07054-0225

17,327.84

 

788

14-12093

ASSOCIATED WHOLESALERS, INC.

FRENCH'S FOOD COMPANY LLC, THE
PO BOX 225

399 INTERPACE PARKWAY
PARSIPPANY, NJ 07054-0225

1,928.88

 

93010560

14-12093

ASSOCIATED WHOLESALERS, INC.

FRESHERIZED FOODS
300 BURLINGTON ROAD
SAGINAW, TX 76179

4,297.88

 

93010570

14-12093

ASSOCIATED WHOLESALERS, INC.

FREUDENBERG HOUSEHOLD PROD
2021 WEST STREET
RIVER GROVE, IL 60171

1,466.64

 

97006780

14-12097

WHITE ROSE, INC.

FREUDENBERG HOUSEHOLD PROD
P.O, BOX 73181
CHICAGO, IL 60673-7181

1,137.02

 

1457

14-12097

WHITE ROSE, INC.

FRIENDLY'S ICE CREAM
P.O. BOX 842648
BOSTON, MA 02284

162,280.11

 

228

14-12093

ASSOCIATED WHOLESALERS, INC.

FROMM ELECTRIC SUPPLY
2101 CENTRE AVENUE
READING, PA 19605

400.05

 

569

14-12093

ASSOCIATED WHOLESALERS, INC.

FRONTIER COMMUNICATIONS
ATTN: BANKRUPTCY DEPT

19 JOHN ST.

MIDDLETOWN, NY 10940

219.22

 

93010630

14-12093°

ASSOCIATED WHOLESALERS, INC.

FROZEN FOOD DEVELOPMENT INC.
201 GRANITE RUN DRIVE SUITE 290
LANCASTER, PA 17601

5,127.75

 

97006830

14-12097

WHITE ROSE, INC.

FROZEN FOOD DEVELOPMENT INC.
201 GRANITE RUN DRIVE SUITE 290
LANCASTER, PA 17601

16,033.39

 

97006870

14-12097

WHITE ROSE, INC.

FROZEN SPECIALTIES INC
P.O. BOX 92400
CLEVELAND, OH 44193

6,549.71

 

93010670

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

FUNDAMENTAL FUNDING/VS
INTERNATIONAL LLC

FOR BENEFIT OF: VS INTERNATIONAL LLC
PO BOX 3294

BETHLEHEM, PA 18017-0294

 

651.88

 

53863601_1.xIsx

Page 19 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 24 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93010690

14-12093

ASSOCIATED WHOLESALERS, INC.

FURLANI'S FOOD CORPORATION
1730 AIMCO BLVD
MISSISSAUGA, ON L4W 1ViCANADA

5,515.41

 

97006910

14-12097

WHITE ROSE, INC.

FURLANI'S FOOD CORPORATION
1730 AIMCO BLVD
MISSISSAUGA, ON L4W 1ViCANADA

8,399.74

 

93010780

14-12093

ASSOCIATED WHOLESALERS, INC.

G&L TROPHIES
1550 N 7TH ST
LEBANON, PA 17046

344.99

 

98000720

14-12098

ROSE TRUCKING CORP.

G&W TRANSPORTATION INC
PO BOX 10495
FORT SMITH, AR 72917

1,435.00

 

171

14-12093

ASSOCIATED WHOLESALERS, INC.

G. L. MEZZETTA, INC.
105 MEZZETTA COURT
AMERICAN CANYON, CA 94503

3,842.64

 

208

14-12097

WHITE ROSE, INC.

GAD BAKERIES, LLC

ATTN: SCHWARTZ, JASON

499 VETERANS DR
BURLINGTON, NJ 08016-1269

26,793.80

 

93010830

14-12093

ASSOCIATED WHOLESALERS, INC.

GALLAGHER BENEFIT SERVICES INC
ATTN: GBS FINANCE, 14TH FLOOR
TWO PIERCE PLACE

ITASCA, IL 60143

395.00

 

93010910

14-12093

ASSOCIATED WHOLESALERS, INC.

GANPAT! FOOD LLC
142 S, MAIN STREET
PITTSTON, PA 18640

1,392.83

 

94000750

14-12094

NELL'S INC.

GATEWAY HEALTH PLAN
444 LIBERTY AVE, SUITE 2100
PITTSBURGH, PA 15222

386.47

 

93011000

14-12093

ASSOCIATED WHOLESALERS, INC.

GAYATI FOOD LLC
1515 MAIN STREET
DICKSON CITY, PA 18519

1,681.00

 

96000070

14-12096

AL LIQUIDATION, INC

GE CAPITAL
PO BOX 642555
PITTSBURGH, PA 15264-2555

49,849,384

 

464

14-12093

ASSOCIATED WHOLESALERS, INC.

GENEALOGICAL RESEARCH SOCIETY OF
NORTHEAST PA., INC

1100 MAIN STREET

PECKVILLE, PA 18452

212.70

 

93011190

14-12093

ASSOCIATED WHOLESALERS, INC.

GEORGE W HASSLER Ill
262 STRASBURG PIKE
LANCASTER, PA 17602-1326

800.00

 

93011590

14-12093

ASSOCIATED WHOLESALERS, INC.

GHIRARDELLI CHOCOLATE CO
DEPT #202700
DALLAS, TX 75320

9,544.76

 

97007280

14-12097

WHITE ROSE, INC.

GHIRARDELLI CHOCOLATE CO
P.O. BOX 202700
DALLAS, TX 75320

4,791.32

 

93011610

14-12093

ASSOCIATED WHOLESALERS, INC.

GIBSON GREETINGS INCORPORATED
PO BOX 340782
PITTSBURGH, PA 15264-0782

6,565.85

 

98000780

14-12098

ROSE TRUCKING CORP.

GILL CARRIER
6142 N LA VENTANA AVE
FRESNO, CA 93723-4029

3,034.94

 

206

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

GLK FOODS, LLC

ATTN: PALMER, THOMAS
158 E NORTHLAND AVE
APPLETON, WI 54911

 

10,902.03

 

53863601_1.xlsx

Page 20 of 56

 
Case 1 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 25 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93011770

14-12093

ASSOCIATED WHOLESALERS, INC.

GLOBAL DECOR INC
1120 THORNDALE AVENUE
BENSENVILLE, IL 60106

481.54

 

93011790

14-12093

ASSOCIATED WHOLESALERS, INC.

GLOBALINX
PO BOX 749682
LOS ANGELES, CA 90074

15,163.72

 

366

14-12097

WHITE ROSE, INC.

GLOVE & SAFETY PEOPLE, INC., THE
625 JERSEY AVE., BLDG 5
NEW BRUNSWICK, Nj 08901

203.60

 

97007470

14-12097

WHITE ROSE, INC.

GO EXPRESS INC.

T/A WOODBRIDGE CHECKER
674 AMBOY AVE.
WOODBRIDGE, NJ 07095

457.00

 

93011840

14-12093

ASSOCIATED WHOLESALERS, INC.

GOJO INDUSTRIES INC
ONE GOJO PLAZA SUITE 500
AKRON, OH 44311

3,396.68

 

97007540

14-12097

WHITE ROSE, INC.

GOLDEN BASKET INC
3 HILLDALE DRIVE
SEARINGTON, NY 11507

4,594.15

 

97007580

14-12097

WHITE ROSE, INC.

GOLDEN KRUST BAKERY
3958 PARK AVENUE
BRONX, NY 10457

2,124.07

 

93011870

14-12093

ASSOCIATED WHOLESALERS, INC.

GOLDEN PLATTER FOODS
WELLS FARGO BANK NA
PO BOX 202056

DALLAS, TX 75320-2056

2,918.52

 

93011910

14-12093

ASSOCIATED WHOLESALERS, INC.

GOOD SAMARITAN HOSPITAL
ELEANOR GRIFFITHS C/O ER DEPT
4TH & WALNUT, PO BOX 1281
LEBANON, PA 17042-1281

78.00

 

93011920

14-12093

ASSOCIATED WHOLESALERS, INC.

GOOD SAMARITAN LABORATORIES INC
PO BOX 2138
DOYLESTOWN, PA 18901

1,386.62

 

93011950

14-12093

ASSOCIATED WHOLESALERS, INC.

GOODMAN VENDING SERVICE
1000 COMMONS BLVD
READING, PA 19605

470.00

 

897

14-12093

ASSOCIATED WHOLESALERS, INC.

GOPICNIC BRANDS INC
10521 UNITED PKWY
SCHILLER PARK, IL 60176-1715

676.80

 

93012050

14-12093

ASSOCIATED WHOLESALERS, INC.

GOURMET EXPRESS LLC
PO BOX 809068
CHICAGO, IL 60680-9068

904.50

 

93012100

14-12093

ASSOCIATED WHOLESALERS, INC.

GRACE WOMEN OF THE CHURCH
ATTN: LINDA BURDICK

104 LAUREL DR

SCRANTON, PA 18505

39.54

 

97007770

14-12097

WHITE ROSE, INC.

GREAT SCOTT'S MARKET
1733 SPRUCE ST
PHILADELPHIA, PA 19103

859.12

 

93012340

14-12093

ASSOCIATED WHOLESALERS, INC.

GREENWOOD BRANDS LLC
4455 GENESEE ST
BUFFALO, NY 14225

1,119.08

 

93012390

14-12093

ASSOCIATED WHOLESALERS, INC.

GREGORY V SAUBEL
1306 GLEN ROCK ROAD
GLEN ROCK, PA 17327-8318

800.00

 

94000780

 

 

14-12094

 

NELL'S INC.

 

GUARDIAN PRO PEST CONTROL INC
795 LONG LANE
LANCASTER, PA 17603

 

297.02

 

53863601_1.xlsx

Page 21 of 56

 
Case 14 12092-CSS Doc 4546-4 Filed 06/12/19 Page 26 of 60
Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

835

14-12094

NELL'S INC.

GUERNSEY OFFICE PRODUCTS INC
PO BOX 61770
HARRISBURG, PA 17106

838.85

 

95

14-12093

ASSOCIATED WHOLESALERS, INC.

GUMBAS

ATTN: MICHAEL MANGANO
1460 OLD HICKORY LANE
LEBANON, PA 17046

8,882.60

 

93012530

14-12093

ASSOCIATED WHOLESALERS, INC.

GUTTENPLAN'S FROZEN DOUGH INC
100 HIGHWAY 36
MIDDLETOWN, NJ 07748

23,086.68

 

97007890

14-12097

WHITE ROSE, INC.

GUTTENPLAN'S FROZEN DOUGH INC
100 HIGHWAY 36
MIDDLETOWN, NJ 07748

15,683.02

 

93012550

14-12093

ASSOCIATED WHOLESALERS, INC.

GWALTNEY
PO BOX 65458
CHARLOTTE, NC 28265-0458

3,949.27

 

93012560

14-12093

ASSOCIATED WHOLESALERS, INC.

H FOX & CO INC
416 THATFORD AVENUE
BROOKLYN, NY 11242

3,352.90

 

93012580

14-12093

ASSOCIATED WHOLESALERS, INC.

H&H GENERAL EXCAVATING CO INC.
PO BOX 141
SPRING GROVE, PA 17362

1,680.00

 

94000800

14-12094

NELL'S INC.

H&S DISTRIBUTORS, INC
735 ROTHSVILLE RD

_{LITITZ, PA 17543

2,597.60

 

97007930

14-12097

WHITE ROSE, INC.

HAIN CELESTIAL GROUP INC THE
BANK OF AMERICA

15497 COLLECTION CENTER DRIVE
CHICAGO, IL 60693

49,868.64

 

93012660

14-12093

ASSOCIATED WHOLESALERS, INC.

HAIN CELESTIAL GROUP INC THE
PO BOX 32028
HARTFORD, CT 06150-2028

21,941.64

 

97007950

14-12097

WHITE ROSE, INC.

HAIN PURE PROTEIN

304 SOUTH WATER STREET
P.O. BOX 38

NEW OXFORD, PA 17350

11,067.56

 

93012680

14-12093

ASSOCIATED WHOLESALERS, INC.

HALE & HEARTY SOUPS LLC
75 NINTH AVE
NEW YORK, NY 10011

10,893.80

 

93012750

14-12093

ASSOCIATED WHOLESALERS, INC.

HAMPTON INN
4235 BUSINESS ROUTE 220
BEDFORD, PA 15522

245.36

 

93012800

14-12093

ASSOCIATED WHOLESALERS, INC.

HANLIN FOODS INC.
24890 NORTHWESTERN PIKE
ROMNEY, WV 26757

77.22

 

94000830

14-12094

NELL'S INC.

HANOVER NEWS AGENCY
150 BALTIMORE STREET
HANOVER, PA 17331

537.05

 

1589

14-12097

WHITE ROSE, INC.

HARIBO OF AMERICA, INC.
9500 BRYN MAWR AVE STE 700
ROSEMONT, IL 60018-5216

10,477.20

 

1590

14-12093

ASSOCIATED WHOLESALERS, INC.

HARIBO OF AMERICA, INC,
9500 BRYN MAWR AVE STE 700
ROSEMONT, IL 60018-5216

2,772.00

 

93012890

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

HARMONY ASSEMBLY
181 CHAPEL ST
LUZERNE, PA 18709

 

499.38

 

53863601_1.xlsx

Page 22 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 27 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93012920

14-12093

ASSOCIATED WHOLESALERS, INC.

HAROLD FRIEDMAN INC
530 FAIRGROUND HILL
BUTLER, PA 16001

1,909.25

 

93012930

14-12093

ASSOCIATED WHOLESALERS, INC.

HARPAL SINGH
462 S MAIN ST.
PHILLIPSBURG, NJ 08865

84.59

 

93012950

14-12093

ASSOCIATED WHOLESALERS, INC.

HARRIS TEA COMPANY
344 NEW ALBANY ROAD
MOORESTOWN, NJ 08057

4,484.19

 

94000850

14-12094

NELL'S INC.

HARRISBURG NEWS COMPANY
711 GIBSON BLVD
HARRISBURG, PA 17104-3218

6,960.72

 

1120

14-12094

NELL'S INC.

HARVARD DRUG GROUP, THE
1821 RELIABLE PARKWAY
CHICAGO, IL 60686-0001

315.34

 

40

14-12093

ASSOCIATED WHOLESALERS, INC.

HCF (USA) LLC
PO BOX 13750
SCOTTSDALE, AZ 85267-3750

3,039.50

 

1531

14-12097

WHITE ROSE, INC.

HCTK CORP. D/B/A MET FOOD

C/O MORRIS JAMES LLP

ATTN: JEFFREY R. WAXMAN, ESQUIRE
500 DELAWARE AVENUE, SUITE 1500
WILMINGTON, DE 19801

56,737.38

 

93013140

14-12093

ASSOCIATED WHOLESALERS, INC.

HEARTHLAND BAKING
2101 MENAHAN STREET
RIDGEWOOD, NY 11385

363.48

 

93013160

14-12093

ASSOCIATED WHOLESALERS, INC.

HEIDELBERG TOWNSHIP
PO BOX 241
ROBESONIA, PA 19551

1,066.02

 

93013230

14-12093

ASSOCIATED WHOLESALERS, INC.

HENICLES WHOLESALES INC
8925 ANTHONY HWY
WAYNESBORO, PA 17268

793.76

 

94000860

14-12094

NELL'S INC.

HENRY'S SEAFOOD
PO BOX 164
WRIGHTSVILLE, PA 17368

213.03

 

97008130

14-12097

WHITE ROSE, INC.

HERITAGE MAINTENANCE PRODUCTS, LLC
PRODUCTS

P.O. BOX 2178

BLUE BELL, PA 19422

578.53

 

649

14-12094

NELL'S INC,

HERR FOODS
PO BOX 300
NOTTINGHAM, PA 19362-0300

5,934.42

 

93013320

14-12093

ASSOCIATED WHOLESALERS, INC.

HERSHEYPARK GROUP SALES/SALES OFFICE
100 W HERSHEYPARK DRIVE

PO BOX 866

HERSHEY, PA 17033

128.85

 

98000800

14-12098

ROSE TRUCKING CORP.

HGS FUNDING
PO BOX 1359
RANCHO CUCAMONGA, CA 91729-1359

2,300.00

 

93013420

14-12093

ASSOCIATED WHOLESALERS, INC.

HIGHLAND SUGARWORKS
PO BOX 58
WEBSTERVILLE, VT 05678

9,290.16

 

93013510

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

HIRERIGHT SOLUTIONS, INC.
PO BOX 847783
DALLAS, TX 75284-7783

 

158.52

 

53863601_1.xlsx

Page 23 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 28 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

98000810

14-12098

ROSE TRUCKING CORP.

HOBOKEN CITY MUNICIPAL COURT
94 WASHINGTON ST
HOBOKEN, NJ 07030

127.00

 

226

14-12093

ASSOCIATED WHOLESALERS, INC.

HOLIDAY INN EXPRESS & SUITES
C/O HOLIDAY INN EXPRESS & SUITES
18 CINEMA DRIVE

YORK, PA 17402

3,683.11

 

93013600

14-12093

ASSOCIATED WHOLESALERS, INC.

HOLIDAY INN GRANTVILLE
604 STATION ROAD
GRANTVILLE, PA 17028

263.07

 

93013580

14-12093

ASSOCIATED WHOLESALERS, INC.

HOLIDAY INN
7195 EASTWOOD ROAD
BEAVER FALLS, PA 15010

305.56

 

97008370

14-12097

WHITE ROSE, INC.

HOLIDAY SUPERMARKETS, INC
9910 FRANKFORD AVENUE
PHILADELPHIA, PA 19114

3,909.16

 

97008420

14-12097°

WHITE ROSE, INC.

HOME DEPOT CREDIT SERVICES
PO BOX 9001010
LOUISVILLE, KY 40290-1010

98.88

 

94000910

14-12094

NELL'S INC.

HOME DEPOT CREDIT SERVICES
PO BOX 9001030
LOUISVILLE, KY 40290-1030

53.62

 

93013650

14-12093

ASSOCIATED WHOLESALERS, INC.

HOMESTAT FARM LTD
6065 FRANTZ ROAD SUITE 206
DUBLIN, OH 43017

11,926.29

 

97008470

14-12097

WHITE ROSE, INC.

HOMESTAT FARM LTD
6065 FRANTZ ROAD SUITE 206
DUBLIN, OH 43017

4,925.23

 

93013680

14-12093

ASSOCIATED WHOLESALERS, INC.

HOOVER, INC (MAYTAG)
ATTN: SPECIAL MARKET DEPT
101 EAST MAPLE ST

NORTH CANTON, OH 44720

3,362.34

 

93013690

14-12093

ASSOCIATED WHOLESALERS, INC.

HOP INDUSTRIES CORPORATION
1251 VALLEY BROOK AVE
LYNDHURST, NJ 07071

712.50

 

98000820

14-12098

ROSE TRUCKING CORP.

HORST TRUCKING LLC
1 EAST ARMOUR BLVD
KANSAS CITY, MO 64111

1,379.52

 

93013730

14-12093

ASSOCIATED WHOLESALERS, INC.

HOUSE FOODS AMERICA CORP
801 RANDOLPH RD
SOMERSET, NJ 92841

4,282.68

 

93013900

14-12093

ASSOCIATED WHOLESALERS, INC.

HYLANDS INCORPORATED
210 WEST 131ST STREET
PO BOX 61067

LOS ANGELES, CA 90061

769.34

 

97008620

14-12097

WHITE ROSE, INC.

IBIS NARANJO

60 RIVER ROAD
APT. 201N
BOGOTA, NJ 07603

179,82

 

1038

14-12097

WHITE ROSE, INC.

IDAHOAN FOODS LLC

357 CONSTITUTION WAY

P.O, BOX 52280

IDAHO FALLS, ID 83405-2280

10,837.68

 

1039

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

IDAHOAN FOODS LLC

357 CONSTITUTION WAY

P.O. BOX 52280

IDHAO FALLS, ID 83405-2280

 

8,029.80

 

53863601_1.x/sx

Page 24 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 29 of 60
Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93014140

14-12093

ASSOCIATED WHOLESALERS, INC.

IDELLE LABS LTD
PO BOX 849114
DALLAS, TX 75284-9114

16,690.77

 

367

14-12097

WHITE ROSE, INC.

1FCO SYSTEMS N.A., INC.

C/O J. DIAMOND & ASSOCIATES, PLLC
ATTN: ANN E KNIGHT

1010 N SAN JACINTO

HOUSTON, TX 77002

31,670.25

 

93013910

14-12093

ASSOCIATED WHOLESALERS, INC.

|-HEALTH INC
55 SEBETHE DRIVE
CROMWELL, CT 06416

1,221.16

 

98000840

14-12098

ROSE TRUCKING CORP.

IMME TRANSPORT INC
PO BOX 201
WATERFORD, WI 53185

1,400.00

 

97008760

14-12097

WHITE ROSE, INC.

IMPACT STAFFING

295 MADISON AVENUE
8TH FLOOR

NEW YORK, NY 10017

67,006.19

 

93014220

14-12093

ASSOCIATED WHOLESALERS, INC.

IMS TRADING LLC

C/O 1ST PMF BANCORP
PO BOX 1488

CULVER CITY, CA 90232

5,500.52

 

1489

14-12093

ASSOCIATED WHOLESALERS, INC.

IN ZONE BRANDS INC
P.O. BOX 731866
DALLAS, TX 75373-1866

5,795.12

 

93014250

14-12093

ASSOCIATED WHOLESALERS, INC.

INAEXPO USA LTD CO
2800 BISCAYNE BLVD STE 420
MIAMI, FL 33137-4535

6,272.75

 

97008840

14-12097

WHITE ROSE, INC.

INAEXPO USA LTD CO
2800 BISCAYNE BLVD STE 420
MIAMI, FL 33137-4535

3,053.50

 

97008850

14-12097

WHITE ROSE, INC.

INDUSTRIAL RUBBER CO
P.O. BOX 359
ELIZABETH, NJ 07207

249.57

 

93014590

14-12093

ASSOCIATED WHOLESALERS, INC.

INSPIRED BEAUTY BRANDS INC
DRAWER 1786, PO BOX 5935
TROY, MI 48007-5935

1,278.00

 

98000860

14-12098

ROSE TRUCKING CORP.

INTERSTATE CAPITAL CORPORATION
C/O RTB TRANSPORT

P.O. BOX 915183

DALLAS, TX 75391-5183

2,682.40

 

1967

14-12093

ASSOCIATED WHOLESALERS, INC.

INTEVATION FOOD GROUP LLC
3975 TALL PINE DR

PO BOX 607

PLOVER, WI 54467

1,701.00

 

331

14-12097

WHITE ROSE, INC.

IRISH DAIRY BOARD, INC, THE
1007 CHURCH STREET SUITE 800
EVANSTON, IL 60201

48,705.05

 

1483

14-12097

WHITE ROSE, INC.

ISKREAM INC
88 RYDERS LANDING
STRATFORD, CT 06614

12,499.20

 

93014940

14-12093

ASSOCIATED WHOLESALERS, INC.

J. MICHAEL WEAVER
45 JEFFERSON AVENUE
DENVER, PA 17517

800.00

 

369

 

 

14-12098

 

ROSE TRUCKING CORP.

 

JA CARRIERS LLC
2216 JAY AVE.
MCALLEN, TX 78504

 

2,050.00

 

53863601_1.xlsx

Page 25 of 56

 
Case 14- 12092-CSS Doc 4546-4 Filed 06/12/19 Page 30 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97009160

14-12097

WHITE ROSE, INC.

JACOB FOOD CORP
161 ROCKAWAY AVENUE
BROOKLYN, NY 11233

970.38

 

94000950

14-12094

NELL'S INC.

JAMES C BARTOLI INC

200 S BEDFORD ST
CARLISLE, PA 17013-3451

362.00

 

71.01

14-12093

ASSOCIATED WHOLESALERS, INC.

JAMES SKINNER BAKING COMPANY
4651 F STREET
OMAHA, NE 68117

28,618.00

 

71.02

14-12097

WHITE ROSE, INC.

JAMES SKINNER BAKING COMPANY
4651 F STREET
OMAHA, NE 68117

17,563.50

 

763

14-12092

AWI DELAWARE, INC.

JAOUDE, ABRAHAM
145 HAMILTON STREET
ALLENTOWN, PA 18101

500,00

 

14-12093, (CASE
# DIFFERS FROM
DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

JA-RU INC.
4030 PHILLIPS HIGHWAY
JACKSONVILLE, FL 32207

16,913.08

 

97009280

14-12097

WHITE ROSE, INC.

JASPER WYMAN & SON
PO BOX 2635
ALPHARETTA, GA 30023

21,650.80

 

94000970

14-12094

NELL'S INC.

JC EHRLICH CO, INC
840 WILLIAM LN
READING, PA 19612-3848

841.07

 

93015140

14-12093

ASSOCIATED WHOLESALERS, INC.

JDA SOFTWARE GROUP, INC.
PO BOX 202621
DALLAS, TX 75320-2621

141.46

 

93015190

14-12093

ASSOCIATED WHOLESALERS, INC.

JDL HOLDINGS LLC
106 WILLOW VALLEY SQUARE
LANCASTER, PA 17602

857.26

 

984

14-12097

WHITE ROSE, INC.

JEL SERT COMPANY, THE
ATTN: CREDIT DEPT

PO BOX 261

WEST CHICAGO, IL 60186

7,009.32

 

125

14-12093

ASSOCIATED WHOLESALERS, INC.

JELMAR, LLC
5550 W. TOUHY AVE - SUITE 200
SKOKIE, IL 60077

2,298.00

 

126

14-12097

WHITE ROSE, INC.

JELMAR, LLC
5550 W. TOUHY AVE - SUITE 200
SKOKIE, IL 60077

3,321.36

 

93015280

14-12093

ASSOCIATED WHOLESALERS, INC.

JENNIE-O TURKEY STORE SALES LLC
2505 WILMAR AVE SW
WILMAR, MN 56201

24,758.99

 

97009350

14-12097

WHITE ROSE, INC.

JENNIE-O TURKEY STORE SALES LLC
P.O. BOX 93447
CHICAGO, IL 60673

2,355.82

 

93015300

14-12093

ASSOCIATED WHOLESALERS, INC.

JERMYN CONVENIENT MART INC
601 WASHINGTON AVE.
JERMYN, PA 18433

2,144.66

 

97009360

14-12097

WHITE ROSE, INC.

JESUS MERCED
417 N 2ND STREET
EAST NEWARK, NJ 07029

70,00

 

625

 

 

14-12097

 

WHITE ROSE, INC.

 

JFE SHOJI TRADE AMERICA INCORPORATED
45 BROADWAY - 18TH FL
NEW YORK, NY 16006

 

3,589.92

 

53863601_1.xlsx

Page 26 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 31 of 60

Exhibit-A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT —

 

93015390

14-12093

ASSOCIATED WHOLESALERS, INC.

JIFFY LUBE - SOUND BILLING
SOUND BILLING LLC

PO BOX 620130
MIDDLETON, WI 53562

819.55

 

93015430

14-12093

ASSOCIATED WHOLESALERS, INC.

JE INC.
1337 W. OLNEY AVENUE
PHILADELPHIA, PA 19141

873.20

 

93015500

14-12093

ASSOCIATED WHOLESALERS, INC.

JIYA CFM LLC
51 W. JUNIPER STREET
HAZELTON, PA 18201

1,225.36

 

93015530

14-12093

ASSOCIATED WHOLESALERS, INC.

JL CREATIONS INC
5205 LAKELAND AVE N
CRYSTAL, MN 55429

320.46

 

93015580

14-12093

ASSOCIATED WHOLESALERS, INC.

JUS INC.
300 ADAMS AVENUE
SCRANTON, PA 18503

868.79

 

95000390

14-412095

CO-OP AGENCY, INC

JOHN BENDER
1002 CRYSTAL CREEK CIRCLE
MECHANICSBURG, PA 17050

1,208.02

 

93015720

14-12093

ASSOCIATED WHOLESALERS, INC.

JOHN MIDDLETON, INC
PO BOX 7900
PHILADELPHIA, PA 19175-7900

360.00

 

93015770

14-12093

ASSOCIATED WHOLESALERS, INC.

JOHN P. REGAL
13 ONTARIO ST
CARBONDALE, PA 18407-1147

2,714.65

 

297

14-12097

WHITE ROSE, INC.

JOHN PATON INC.

C/O EASTBURN AND GRAY, P.C.
ATTN: JOHN N. SCHAEFFER Ill
60 £ COURT ST, PO BOX 1389
DOYLESTOWN, PA 18901-0137

32,754.60

 

97009560

14-12097

WHITE ROSE, INC.

JOHN WALLING, COURT OFFICER
P.O. BOX 39
FANWOOD, NJ 07023

761.56

 

98000930

14-12098

ROSE TRUCKING CORP.

JOHN WALLING, COURT OFFICER
P.O. BOX 39
FANWOOD, NJ 07023

457.02

 

97009620

14-12097

WHITE ROSE, INC.

JOHNSTONE SUPPLY
P.O. BOX 239
KENILWORTH, NJ 07033

439.92

 

97009640

14-12097

WHITE ROSE, INC.

JOHNVINCE FOODS
555 STEEPROCK ROAD
DOWNSVIEW, ON M3J 226CANADA

4,328.12

 

93015870

14-12093

ASSOCIATED WHOLESALERS, INC.

JONES DAIRY FARMS
800 JONES AVE
FORT ATKINSON, WI 53538

5,999.88

 

97009660

14-12097

WHITE ROSE, INC.

JONES DAIRY FARMS
P.O. BOX 808
FORT ATKINSON, WI 53538

3,692.89

 

97009670

14-12097

WHITE ROSE, INC.

JORAJA, INC
PO BOX 8499
TURNERSVILLE, NJ 08012-8499

2,108.36

 

98000940

14-12098

ROSE TRUCKING CORP.

JOSE NEYRA
2821 NORTH WOOD AVENUE
LINDEN, NJ 07036

220.03

 

97009710

 

 

14-12097

 

WHITE ROSE, INC.

 

JOSEPH RUTIGLIANO & SONS INC
87 SUNFIELD AVE
EDISON, NJ 08837-3842

 

4,359.04

 

53863601_1.xIsx

Page 27 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 32 of 60

on Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM

NUMBER CASE NUMBER DEBTOR NAME CLAIMANT NAME AND ADDRESS AMOUNT

 

14-12097 WHITE ROSE, INC. JOSEPH'S LITE COOKIES 1,384.67
824 9400 NORTH US#1 SUITE 9422
SEBASTIAN, FL 32958

 

14-12093 ASSOCIATED WHOLESALERS, INC. JOURNAL REGISTER NEWSPAPER NETWORK 8,625.08
600 PERRY ST

93015940 TRENTON, NJ 08618-3934

 

14-12097 WHITE ROSE, INC. JOYVA CORPORATION 6,377.96
394 53 VARICK AVE
BROOKLYN, NY 11237

 

14-12098 ROSE TRUCKING CORP. JRC TRANSPORTATION 4,368.48
183 PO BOX 366
THOMASTON, CT 06787

 

14-12097 WHITE ROSE, INC. JSB INDUSTRIES DBA MUFFIN TOWN 24,969.77
97009790 130 CRESCENT AVENUE
CHELSEA, MA 02150

 

14-12093 ASSOCIATED WHOLESALERS, INC. JT INTERNATIONAL USA INC 2,454.00
GLENPOITE CENTER WEST

500 FRANK W BURR BLVD SUITE 24
TEANECK, NJ 07666

93016030

 

14-12093 ASSOCIATED WHOLESALERS, INC, K&L DRYDEN, INC. 47.82
93016120 115 GARFIELD PKW, PO BOX 157
BETHANY BEACH, DE 19930

 

14-12098 ROSE TRUCKING CORP. K.W. RASTALL OIL CO. 29,135.84
ROUTE 130

P.O. BOX 7174

NORTH BRUNSWICK, NJ 08902

1227

 

14-12097 WHITE ROSE, INC. KAM FOOD STORES CORP 5,380.44
D/B/A MET FOOD SUPERMARKETS INC
739 NOSTRAND AVE

BROOKLYN, NY 11216

1452

 

14-12093 ASSOCIATED WHOLESALERS, INC. KAO BRANDS COMPANY 13,719.32
93016190 2535 SPRING GROVE AVE
CINCINNATI, OH 45214

 

14-12097 WHITE ROSE, INC. KARIBE FOODS LLC 3,855.12
97009900 9 COMMERCIAL AVE
FAIRVIEW, NJ 07022

 

14-12093 ASSOCIATED WHOLESALERS, INC. KAY CRUMLING, TAX COLLECTOR 54,870.01
CITY TAX OFFICE YORK COUNTY
192 OAK ROAD

DALLASTOWN, PA 17313

93016240

 

14-12097 WHITE ROSE, INC. KD ENVELOPES & PRINTING LLC 2,684.04
582 7 MARK RD
KENILWORTH, NJ 07033

 

14-12094 NELL'S INC. KEGEL’S PRODUCE INC 3,079.95
980 PO BOX 4682
LANCASTER, PA 17604-4682

 

14-12094 NELL'S INC. KEN WEAVER MEATS, INC. 2,893.13
734 PO BOX 66
WELLSVILLE, PA 17365

 

14-12093 ASSOCIATED WHOLESALERS, INC. KENNIE’S MARKETS INC 2,166.13
93016420 790 W KING ST SUITE 4
LITTLESTOWN, PA 17340

 

14-12093 ASSOCIATED WHOLESALERS, INC. KEN'S FOODS, INC. 27,999.74
ATTN: DEDUCTION DEPARTMENT
P.O. BOX 849

MARLBOROUGH, MA 01752

2038.01

 

 

 

 

 

 

 

53863601_1.xisx Page 28 of 56
Case 14- 12092-CSS Doc 4546-4 Filed 06/12/19 Page 33 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

2038.02

14-12097

WHITE ROSE, INC.

KEN'S FOODS, INC.

ATTN: DEDUCTION DEPARTMENT
P.O. BOX 849

MARLBOROUGH, MA 01752

13,240.20

 

93016520

14-12093

ASSOCIATED WHOLESALERS, INC.

KERR'S SALES AND SERVICE, INC.
29126 SR 55 PO BOX 14
WARDENSVILLE, WV 26851

184.65

 

94001020

14-12094

NELL'S INC.

KIME'S CIDER MILL
171 CHURCH STREET
BENDERSVILLE, PA 17306

112.00

 

1146

14-12097

WHITE ROSE, INC.

KING ARTHUR FLOUR COMPANY
INCORPORATED

135 US RTE 5 SOUTH

NORWICH, VT 05055

11,988.14

 

1151

14-12093

ASSOCIATED WHOLESALERS, INC.

KING ARTHUR FLOUR COMPANY
INCORPORATED

PO BOX 1010

NORWICH, VT 05055

8,892.24

 

1801

14-12097

WHITE ROSE, INC.

KLASS TIME LTD

77 SUGAR CREEK CENTER BLVD
SUITE 388

SUGAR LAND, TX 77478

40,418.06

 

93016830

14-12093

ASSOCIATED WHOLESALERS, INC.

KN SANDHU INC
707 GABRIEL COURT
BURLINGTON, NJ 08016

250.27

 

93016930

14-12093

ASSOCIATED WHOLESALERS, INC.

KONICA MINOLTA PREMIER FINANCE
PO BOX 790448
SAINT LOUIS, MO 63179-0448

7,982.64

 

97010270

14-12097

WHITE ROSE, INC.

KONTOS FOODS INC
PO BOX 628
PATERSON, NJ 07544

694.00

 

94001050

14-12094

NELL'S INC.

KOTTCAMP SHEET METAL INC
145 ROOSEVELT AVE
YORK, PA 17405

69.20

 

93016990

14-12093

ASSOCIATED WHOLESALERS, INC.

KRAMER LABORATORIES INC
400 UNIVERSITY DRIVE SUITE 400
CORAL GABLES, FL 33134

441.23

 

93017010

14-12093

ASSOCIATED WHOLESALERS, INC.

KRAMES STAYWELL LLC
780 TOWNSHIP LINE RD.
PO BOX 90477
YARDLEY, PA 19067

15,000.00

 

93017020

14-12093

ASSOCIATED WHOLESALERS, INC.

KREIDER FARMS
1461 LANCASTER ROAD
MANHEIM, PA 17545

2,592.72

 

97010320

14-12097

WHITE ROSE, INC.

KREIDER FARMS
1461 LANCASTER ROAD
MANHEIM, PA 17545

7,865.28

 

93017110

14-12093

ASSOCIATED WHOLESALERS, INC.

KRISTINE B. KEENER, TAX COLLECTOR
DOVER TOWNSHIP TAX

3700 DAVIDSBURG RD #6

DOVER, PA 17315

37,635.23

 

1519

 

 

14-12097

 

WHITE ROSE, INC.

 

KRUGER PRODUCTS (USA) INC.
ATTN: KELLY WILSON
#200-1900 MINNESOTA COURT
MISSISSAUGA, ON LSN 5R5
CANADA

 

77,875.04

 

53863601_1.xlsx

Page 29 of 56

 
Case - 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 34 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93017160

14-12093

ASSOCIATED WHOLESALERS, INC.

KV MARK IMPORTS INC
5220 NW 72ND AVE #25
MIAMI, FL 33166

27,945.00

 

1485

14-12093

ASSOCIATED WHOLESALERS, INC.

L&R DISTRIBUTORS INC
9301 AVENUE D
BROOKLYN, NY 11236

23,848.17

 

1562

14-12097

WHITE ROSE, INC.

LA PREFERIDA INC
3400 WEST 35TH STREET
CHICAGO, IL 60632

1,003.12

 

97010620

14-12097

WHITE ROSE, INC.

LA VAQUITA INC
4006 CAMPBELL ROAD
HOUSTON, TX 77080

6,799.74

 

97010690

14-12097

WHITE ROSE, INC.

LADWINA ISAAC
132 HIGHVIEW TERR
HAWTHORNE, NJ 07506

155.25

 

93017400

14-12093

ASSOCIATED WHOLESALERS, INC.

LANCE, INC.
PO BOX 473517
CHARLOTTE, NC 28247

26,754.00

 

93017450

14-12093

ASSOCIATED WHOLESALERS, INC.

LANGLEY/EMPIRE CANDLE LLC
102 ADENA DRIVE

PO BOX 709

MOUNT STERLING, KY 40353

1,845.94

 

94001070

14-12094

NELL'S INC.

LASER PLUS
205 GRANITE RUN DRIVE
LANCASTER, PA 17601

211.89

 

97010880

14-12097

WHITE ROSE, INC.

LATTA BEST OF FARMS LLC
12-17 RIVER ROAD
FAIRLAWN, NJ 07410

1,531.30

 

93017470

14-12093

ASSOCIATED WHOLESALERS, INC.

LAUBSCHER CHEESE COMPANY
1468 N PERRY HIGHWAY
MERCER, PA 16137-9516

5,355.43

 

93017540

14-12093

ASSOCIATED WHOLESALERS, INC.

LAXMI CFM, LLC
3021 N. MAIN STREET
SCRANTON, PA 18508

2,610.61

 

93017550

14-12093

ASSOCIATED WHOLESALERS, INC.

LAZER SPOT, INC.
6525 SHILOH ROAD, SUITE 900
ALPHARETTA, GA 30005

280,00

 

98000960

14-12098

ROSE TRUCKING CORP.

LEAP EXPRESS
2509 LAS NUBES DRIVE
WESLACO, TX 78599

1,800.00

 

93017580

14-12093

ASSOCIATED WHOLESALERS, INC.

LEBANON COUNTY PROBATION DEPT
508 OAK STREET
LEBANON, PA 17042

150.00

 

93017920

14-12093

ASSOCIATED WHOLESALERS, INC.

LIGGETT VECTOR BRANDS INC
PO BOX 932623
ATLANTA, GA 31193-2623

34,214.70

 

292

14-12097

WHITE ROSE, INC.

LINDT & SPRUNGLI (USA) INC
ATTN: ROBERTA POWELL
ONE FINE CHOCOLATE PLACE
STRATHAM, NH 03885

13,800.00

 

93018020

14-12093

ASSOCIATED WHOLESALERS, INC.

LINE SYSTEMS INC
1645 WEST CESTER PIKE, SUITE 200
WEST CHESTER, PA 19382

158.54

 

94001100

 

 

14-12094

 

NELL'S INC.

 

LINE SYSTEMS INC
1645 WEST CESTER PIKE, SUITE 200
WEST CHESTER, PA 19382

 

1,339.85

 

53863601_1.xIsx

Page 30 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 35 of 60

Exhibit A - Noncompliant-Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93018030

14-12093

ASSOCIATED WHOLESALERS, INC.

LINK SNACKS INC
ONE SNACK FOOD LANE
MINONG, WI 54859

10,273.73

 

270

14-12093

ASSOCIATED WHOLESALERS, INC.

LIPARI FOODS LLC
PO BOX 718
WARREN, MI 48090

52,230.00

 

93018120

14-12093

ASSOCIATED WHOLESALERS, INC.

LITTLE BUSY BODIES LLC
1130 FINDLAY STREET
CINCINNATI, OH 45214

213.73

 

97011190

14-12097

WHITE ROSE, INC,

LLOYD'S HOMETOWN BROOKLYN
7414 3RD AVENUE
BROOKLYN, NY 11209

3,433.14

 

98000990

14-12098

ROSE TRUCKING CORP.

LOCHIRCO FRUIT & PRODUCE CO
527 COMMERCIAL DR
UNION, MO 63084

3,200.00

 

93018220

14-12093

ASSOCIATED WHOLESALERS, INC.

LOGICALIS INTEGRATION SOLUTIONS
1750 S TELEGRAPH RD SUITE 300
BLOOMFIELD HILLS, MI 48302

5,197.21

 

98001000

14-12098

ROSE TRUCKING CORP.

LOPEZ TRUCKING LLC
P.O. BOX 1163
HERMISTION, OR 97838

3,065.60

 

93018260

14-12093

ASSOCIATED WHOLESALERS, INC.

LORILLARD TOBACCO COMPANY
714 GREEN VALLEY ROAD
GREENSBORO, NC 27408

8,966.70

 

93018290

14-12093

ASSOCIATED WHOLESALERS, INC.

LSQ FUNDING GROUP INC
PO BOX 404322
ATLANTA, GA 30384-4322

2,378.32

 

97011270

14-12097

WHITE ROSE, INC.

LSQ FUNDING GROUP
PO BOX 404322
ATLANTA, GA 30384-4322

1,612.12

 

93018320

14-12093

ASSOCIATED WHOLESALERS, INC.

LSQ FUNDING GROUP/SPROUT
2763 MEADOW CHURCH RD SUITE 110
DULUTH, GA 30097

2,550.99

 

858

14-12097

WHITE ROSE, INC.

LUBERSKI, INC. DBA HIDDEN VILLA RANCH
C/O LEIBOWITZ LAW GROUP

4050 KATELLA AVE., STE. 201

LOS ALAMITOS, CA 90720

4,104.00

 

93018350

14-12093

ASSOCIATED WHOLESALERS, INC.

LUZERNE COUNTY GIRLS SOFTBALL
56 AMHERST AVENUE
WILKES BARRE, PA 18702

52.08

 

469

14-12093

ASSOCIATED WHOLESALERS, INC.

M &E MFG CO., INC.
P.O. BOX 1548
KINGSTON, NY 12402

3,178.74

 

93018560

14-12093

ASSOCIATED WHOLESALERS, INC.

MAGIC AMERICAN PROD/HOMAX GROUP
PO BOX 5643
BELLINGHAM, WA 98227

1,481.30

 

820

14-12097

WHITE ROSE, INC.

MALCO PRODUCTS INCORPORATED
P.O. BOX 892
BARBERTON, OH 44203

3,238.32

 

93018730

14-12093

ASSOCIATED WHOLESALERS, INC.

MALHER INC
11104 WEST AIRPORT BLVD SUITE 145
STAFFORD, TX 77477

14,539.55

 

97011420

 

 

14-12097

 

WHITE ROSE, INC.

 

MAMA MAE'S LLC
180 SYLVAN AVENUE # 2
ENGLEWOOD CLIFFS, NJ 07632

 

3,224.38

 

53863601, 1.xlsx

Page 31 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 36 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

721

14-12097

WHITE ROSE, INC.

MAMITA'S ICES LTD
104-11 100TH STREET
QUEENS, NY 11417

7,965.54

 

93018770

14-12093

ASSOCIATED WHOLESALERS, INC.

MANCINI PACKING COMPANY
3500 MANCINI PLACE
ZOLFO SPRINGS, FL 33890

2,370.74

 

97011500

14-12097

WHITE ROSE, INC.

MANCINI PACKING COMPANY
P.O, BOX 930576
ATLANTA, GA 31193-0576

4,009.89

 

93018860

14-12093

ASSOCIATED WHOLESALERS, INC.

MANPOWER TEMP SERVICES
1550 KENNETH ROAD
YORK, PA 17402

36,294.89

 

97011510

14-12097

WHITE ROSE, INC.

MANPOWER US INC
21271 NETWORK PLACE
CHICAGO, IL 60673-1212

10,886.59

 

97011610

14-12097

WHITE ROSE, INC.

MARAZZO'S, INC
1400 PARKWAY AVENUE
EWING, NJ 08628

1,892.08

 

93018920

14-12093

ASSOCIATED WHOLESALERS, INC.

MARCAL PAPER MILLS INCORPORATED
ATTN: ACCOUNTS RECEIVABLE

ONE MARKET STREET

ELMWOOD PARK, NJ 07407

16,429.82

 

97011630

14-12097

WHITE ROSE, INC.

MARCAL PAPER MILLS INCORPORATED
ATTN: ACCOUNTS RECEIVABLE

ONE MARKET STREET

ELMWOOD PARK, NJ 07407

60,257.27

 

1502

14-12093, (CASE
# DIFFERS FROM
DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

MARCO DISPLAY SPECIALISTS, LP
D/B/A THE MARCO COMPANY
3209 MARQUITA DRIVE

FORT WORTH, TX 76116

3,959.64

 

93018930

14-12093

ASSOCIATED WHOLESALERS, INC.

MARDEK COMPUTER SERVICES INC
84 COMMERCIAL ST
WEYMOUTH, MA 02188-2605

1,695.00

 

93018950

14-12093

ASSOCIATED WHOLESALERS, INC.

MARIANI PACKING COMPANY
INCORPORATED

1618 ADAMS AVE
SCRANTON, PA 18509

3,655.80

 

97011690

14-12097

WHITE ROSE, INC,

MARKET CHOICE INT INC
474 WILSON AVENUE
NEWARK, NJ 07105

69,645.60

 

93019050

14-12093

ASSOCIATED WHOLESALERS, INC.

MARLTON FARMERS MARKET
36 WEST ROUTE 70, UNIT 46
MARLTON, NJ 08053

116.61

 

98001030

14-12098

ROSE TRUCKING CORP.

MARQUETTE TRANSPORTION FIN.
P.O. BOX 1450

NW 7939

MINNEAPOLIS, MN 55485-7939

950.00

 

97011800

14-12097

WHITE ROSE, INC.

MARS PETCARE US INC (KAL KAN}
P.O. BOX 33308
CHICAGO, IL 60694

290.30

 

97011820

14-12097

WHITE ROSE, INC.

MARS SNACKFOOD US LLC
FRANCISCO LOPEZ

CUSTOMER FINANCIAL SERVICES REP
800 HIGH STREET

HACKETTSTOWN, NJ 08740

3,274.53

 

129

 

 

14-12097

 

WHITE ROSE, INC.

 

MARUCHAN, INC.
15800 LAGUNA CANYON ROAD
IRVINE, CA 92618

 

30,182.74

 

53863601_1.xlsx

Page 32 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 37 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97011920

14-12097

WHITE ROSE, INC.

MARY LAWRENCE CORP
25 ROUTE 31 SOUTH - SUITE X
PENNINGTON, NJ 08534

3,283.16

 

97011930

14-12097

WHITE ROSE, INC.

MARYLAND CHILD SUPPORT ACCOUNT
P.O. BOX 17396
BALTIMORE, MD 21297-1396

206.87

 

93019400

14-12093

ASSOCIATED WHOLESALERS, INC.

MASIERO BROTHERS INC
70 CLINTON RD
FAIRFIELD, NJ 07004

2,160.00

 

93019420

14-12093

ASSOCIATED WHOLESALERS, INC.

MASONWAYS INDESTRUCTIBLE PLASTICS
LLC

580 VILLAGE BLVD #330

WEST PALM BEACH, FL 33409

335.22

 

20

14-12093

ASSOCIATED WHOLESALERS, INC.

MASSIMO ZANETTI BEVERAGE USA, INC.
1370 PROGRESS ROAD
SUFFOLK, VA 23434

19,352.88

 

21

14-12097

WHITE ROSE, INC.

MASSIMO ZANETTI BEVERAGE USA, INC.
1370 PROGRESS ROAD
SUFFOLK, VA 23434

58,665.20

 

231

14-12097

WHITE ROSE, INC.

MAT-PAC INC.
404 CANDLEWOOD COMMONS
HOWELL, NJ 07731

10,951.20

 

276

14-12097

WHITE ROSE, INC.

MAX L. BROWN HARDWARE CO., INC.
1000 PORT CARTERET DRIVE

CARTERET, NJ 07008

3,367.96

 

93019570

14-12093

ASSOCIATED WHOLESALERS, INC.

MAXELL CORPORATION OF AMERICA
22-08 ROUTE 208
FAIRLAWN, NJ 07410

1,067.09

 

93019580

14-12093

ASSOCIATED WHOLESALERS, INC.

MAXI CANADA INC.

C/O T60019U

PO BOX 66512

CHICAGO, IL 60666-0512

7,710.30

 

93019630

14-12093

ASSOCIATED WHOLESALERS, INC.

MC MASTER CARR SUPPLY CO
PO BOX 7690
CHICAGO, IL 60680-7690

40.03

 

93019680

14-12093

ASSOCIATED WHOLESALERS, INC.

MCCAFFREY'S COMMISSARY INC
2200 CABOT BLVD WEST

SUITE 4

LANGHORNE, PA 19047

3,444.84

 

97012060

14-12097

WHITE ROSE, INC.

MCCAIN FOODS INCORPORATED
ATTN. TRADE DEDUCTIONS
2275 CABOT DRIVE

LISLE, IL 60532

31,015.13

 

93019750

14-12093

ASSOCIATED WHOLESALERS, INC.

MCCUE CORPORATION
PO BOX 843070
BOSTON, MA 02284-3070

147.16

 

93019830

14-12093

ASSOCIATED WHOLESALERS, INC.

MCKENZIE BUYING COMPANY
6700 SW SANDBURG ST
TIGARD, OR 97223

3,788.59

 

93019950

14-12093

ASSOCIATED WHOLESALERS, INC.

MED FOODS INC
PO BOX 13248
NEWARK, NJ 07101-3248

82.80

 

1836.01

14-12093

ASSOCIATED WHOLESALERS, INC.

MELITTA USA INCORPORATED
13925 58TH STN
CLEARWATER, FL 33760

4,301.64

 

1836.02

 

14-12097

 

 

WHITE ROSE, INC.

 

MELITTA USA INCORPORATED
13925 58TH STN
CLEARWATER, FL 33760

 

19,394.56

 

53863601_1.xlsx

Page 33 of 56

 
Case 14-12092-CSS

Doc 4546-4 Filed 06/12/19 Page 38 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97012170

14-12097

WHITE ROSE, INC.

MENDEZ & CO.
P.O. BOX 363348
SAN JUAN, PR 936PUERTO RICO

150.66

 

162

14-12093

ASSOCIATED WHOLESALERS, INC,

MERCHANDISE INC.
PO BOX 10
MIAMITOWN, OH 45041

2,565.00

 

580

14-12097, (CASE
# DIFFERS FROM
DEBTOR NAME
ASSERTED)

WHITE ROSE, INC.

MERRILL COMMUNICATIONS LLC
ONE MERRILL CIRCLE
SAINT PAUL, MN 55108

24,301.76

 

94001190

14-12094

NELL'S INC.

METED A FIRSTENERGY COMPANY
PO BOX 3687
AKRON, OH 44309-36387

2,319.77

 

93020160

14-12093

ASSOCIATED WHOLESALERS, INC.

MET-ED
2800 POTTSVILLE PIKE
READING, PA 19605

2,223.46

 

120

14-12093

ASSOCIATED WHOLESALERS, INC.

MET-ED

FIRSTENERGY CORP

331 NEWMAN SPRINGS ROAD, BUILDING 3
RED BANK, NJ 07701

8,610.27

 

93020180

14-12093

ASSOCIATED WHOLESALERS, INC.

METROCAST COMMUNICATIONS
PO BOX 9254
CHELSEA, MA 02150-9254

509.19

 

35

14-12093

ASSOCIATED WHOLESALERS, INC.

MEXAMERICA FOODS, LLC
1037 TROUT RUN ROAD
SAINT MARYS, PA 15857

6,825.93

 

36

14-12097

WHITE ROSE, INC.

MEXAMERICA FOODS, LLC
1037 TROUT RUN ROAD
SAINT MARYS, PA 15857

5,944.32

 

31

14-12092, 14-
12093

ASSOCIATED WHOLESALERS, INC.

MIAMI ONION ROLL COMPANY
111 BERKSHIRE AVE.
PATERSON, NJ 07502

5,625.80

 

32

14-12097

WHITE ROSE, INC.

MIAMI ONION ROLL COMPANY
111 BERKSHIRE AVE.
PATERSON, NJ 07502

3,875.00

 

98001060

14-12098

ROSE TRUCKING CORP.

MICHAEL BIGGS
601 RIVER ROAD
CHATHAM, NJ 07928

734.23

 

95000440

14-12095

CO-OP AGENCY, INC

MICHAEL KIRKPATRICK
214 S ROSEWOOD CT
WERNERSVILLE, PA 19565

1,458.26

 

1922

14-12097

WHITE ROSE, INC.

MIDDLESEX WATER COMPANY
P.O. BOX 96251
WASHINGTON, DC 20090-6251

17,751.74

 

98001070

14-12098

ROSE TRUCKING CORP.

MIDDLESEX WATER COMPANY
P.O. BOX 96251
WASHINGTON, DC 20090-6251

250.81

 

97012390

14-12097

WHITE ROSE, INC.

MIDDLESEX WELDING SALES CO INC
P.O. BOX 7197
N. BRUNSWICK, NJ 08902

382.12

 

93020360

14-12093

ASSOCIATED WHOLESALERS, INC.

MIKE ROTHWELL
12 MEADOW LANE
PENNINGTON, NJ 08534

1,300.00

 

93020370

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

MIKE'S NUT SHOP LLC
3718 SALEM RD
YORK, PA 17408

 

369.44

 

53863601_1.xIsx

Page 34 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 39 of 60

aan Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94001210

14-12094

NELL'S INC.

MIKES PROF WINDOW CLEANING
113 MICHAEL ST
ELIZABETHTOWN, PA 17022

53.00

 

94001220

14-12094

NELL'S INC.

MILLER ELECTRIC COMPANY
90 WILLOW SPRINGS CIRCLE
YORK, PA 17406-8428

3,472.40

 

1592

14-12096

ASSOCIATED LOGISTICS, INC.

MILLER TRUCK LEASING, INC.
MARK WORTHINGTON

1824 ROUTE 38
LUMBERTON, NJ 08048

405.00

 

1593

14-12098

ROSE TRUCKING CORP.

MILLER TRUCK LEASING, INC.
MARK WORTHINGTON

1824 ROUTE 38
LUMBERTON, NJ 08048

10,372.16

 

93020530

14-12093

ASSOCIATED WHOLESALERS, INC.

MIT STORE LLC
1100 MOOSIC STREET
SCRANTON, PA 18505

1,202.10

 

97012540

14-12097

WHITE ROSE, INC.

MJ ENTERPRISES OF MONMOUTH
10 BANK STREET
FARMINGDALE, NJ 07727

743.98

 

97012550

14-12097

WHITE ROSE, INC.

MJES SUPERMARKET, LLC
1080 WHITEHORSE-MERCERVILLE RD
TRENTON, NJ 08619

5,163.13

 

93020590

14-12093

ASSOCIATED WHOLESALERS, INC.

MOBISOFT SERVICES
290 ROARING BROOK DR.
SAINT AUGUSTINE, FL 32084

17,848.10

 

97012560

14-12097

WHITE ROSE, INC.

MOBISOFT SERVICES
290 ROARING BROOK DR.
SAINT AUGUSTINE, FL 32084

214.00

 

97012580

14-12097

WHITE ROSE, INC.

MODERN GROUP LTD

T/A MODERN HANDLING EQUIPMENT
P.O. BOX 824489

PHILADELPHIA, PA 19182

634.54

 

97012660

14-12097

WHITE ROSE, INC,

MOLINOS USA 41208
152 MADISON AVE FL 22
NEW YORK, NY 10016-5424

2,301.74

 

93020730

14-12093

ASSOCIATED WHOLESALERS, INC.

MONTGOMERY AVENUE PTO
322 RACE ST
WEST PITTSTON, PA 18643

37.59

 

726

14-12093

ASSOCIATED WHOLESALERS, INC.

MOTHER PARKERS T & C USA LTD
PO BOX 847135
DALLAS, TX 75284-7135

6,272.64

 

97012870

14-12097

WHITE ROSE, INC.

MR MO'S BEVERAGES INC
6750 EASTPOINTE PINES ST
WEST PALM BCH, FL 33418-6911

19,243.77

 

93021060

14-12093

ASSOCIATED WHOLESALERS, INC.

MUCCI INTERNATIONAL MARKETING INC
1876 SEACLIFF DRIVE
KINGSVILLE, ON N9Y 2NICANADA

18,505.30

 

97012930

14-12097

WHITE ROSE, INC.

MULLER QUAKER DAIRY LLC
PNC BANK C/O PEPSICO INC
P.O. BOX 644943
PITTSBURGH, PA 15264-4926

6,352.93

 

93021090

14-12093

ASSOCIATED WHOLESALERS, INC.

MULTI GRAPHIC COMPANY
PO BOX 8200
LANCASTER, PA 17604-8200

629.00

 

94001250

 

14-12094

 

 

NELL'S INC.

 

MULTI GRAPHIC COMPANY, INC
PO BOX 8200 ,
LANCASTER, PA 17604-8200

 

910.66

 

53863601_1.xlsx

Page 35 of 56 -

 
Case 14-12092-CSS Doc 4546-4 _ Filed 06/12/19

Exhibit A - Noncompliant Claims

Page 40 of 60

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

929

14-12093

ASSOCIATED WHOLESALERS, INC.

MULTI-AD SERVICES INC
1720 W DETWEILLER DR
PEORIA, IL 61615

744.00

 

1577

14-12093

ASSOCIATED WHOLESALERS, INC.

MUSCO FAMILY OLIVE COMPANY
17950 VIA NICOLO
TRACY, CA 95377

19,811.28

 

93021140

14-12093

ASSOCIATED WHOLESALERS, INC.

MUSCULAR DYSTROPHY ASSOCIATION INC
8501 LASALLE RD
TOWSON, MD 212386

2,000.00

 

93021270

14-12093

ASSOCIATED WHOLESALERS, INC.

MYRTLE STREET UNITED METHODIST
CHURCH

840 HARRISON AVE

SCRANTON, PA 18510

39.03

 

550

14-12093

ASSOCIATED WHOLESALERS, INC.

MYWORLD, INC
8925 E PIMA CENTER PKWY # 125
SCOTTSDALE, AZ 85258

26,722.02

 

93021310

14-12093

ASSOCIATED WHOLESALERS, INC.

NAKOMA PRODUCTS LLC
8407 SOUTH 77TH AVENUE
BRIDGEVIEW, IL 60455-1738

7,475.67

 

358

14-12098

ROSE TRUCKING CORP.

NALL'S SPECIALIZED HAULING INC.
4880 BARDSTOWN ROAD
ELIZABETHTOWN, KY 42701

2,200.00

 

93021330

14-12093

ASSOCIATED WHOLESALERS, INC.

NAPA
PO BOX 414988
BOSTON, MA 02241-4988

365.82

 

97013110

14-12097

WHITE ROSE, INC.

NATIONAL PASTEURIZED EGG INC.
2963 BERNICE ROAD
LANSING, IL 60438

2,055.06

 

95000450

14-12095

CO-OP AGENCY, INC

NATIONWIDE EMPLOYEE BENEFITS
PO BOX 982001
BOSTON, MA 02388

303.83

 

93021440

14-12093

ASSOCIATED WHOLESALERS, INC.

NATURAL HOUSE, INC.
2515 KIRKWOOD HWY
NEWARK, DE 19711

1,476.99

 

98001130

14-12098

ROSE TRUCKING CORP.

NBT PASSPORT

FAO REGIONAL TRANSPORT SERVICE
P.O. BOX 1752

MEMPHIS, TN 38101-1752

4,850.00

 

93021480

14-12093

ASSOCIATED WHOLESALERS, INC.

NCR CORPORATION
14181 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693

8,544.30

 

93021510

14-12093

ASSOCIATED WHOLESALERS, INC.

NEHEMIAH MANUFACTURING CO
2940 HIGHLAND AVE SUITE 180
CINCINNATI, OH 45212

3,588.48

 

97013220

14-12097

WHITE ROSE, INC.

NEHEMIAH MANUFACTURING LLC
P.O. BOX 63-6453
CINCINNATI, OH 45263-6453

1,860.18

 

97013240

14-12097

WHITE ROSE, INC.

NEMF

1-71 NORTH AVE EAST

P.O. BOX 6031

ELIZABETH, NJ 07207-6031

143.59

 

1529

 

 

14-12097

 

WHITE ROSE, INC.

 

NESAM, INC.

C/O MORRIS JAMES LLP

ATTN: JEFFREY R. WAXMAN, ESQUIRE
500 DELAWARE AVENUE, SUITE 1500
WILMINGTON, DE 19801

 

136,015.05

 

53863601_1.xlsx

Page 36 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 41 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

335

14-12093, (CASE

# DIFFERS FROM

DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

NEUIN, CRYSTAL M.
403 EAST ROSEBUD RD
MYERSTOWN, PA 17067

4,212.00

 

93021800

14-12093

ASSOCIATED WHOLESALERS, INC.

NEW ENGLAND COFFEE CO
100 CHARLES STREET
MALDEN, MA 02148

10,298.22

 

93021810

14-12093

ASSOCIATED WHOLESALERS, INC.

NEW IMAGE GLOBAL INC
3002 DOW AVE SET 108
TUSTIN, CA 92780-7247

1,300.00

 

1910

14-12097

WHITE ROSE, INC.

NEW NISSI CORPORATION

C/O ASM CAPITAL, L.P.

7600 JERICHO TURNPIKE, SUITE 302
WOODBURY, NY 11797

12,870.00

 

93021830

14-12093

ASSOCIATED WHOLESALERS, INC.

NEW YORK DAIRY DIST LLC
881 EAST 141ST STREET
BRONX, NY 10454

3,389.85

 

97013430

14-12097

WHITE ROSE, INC.

NEW YORK DAIRY DIST LLC
881 EAST 141ST STREET
BRONX, NY 10454

4,712.40

 

97013450

14-12097

WHITE ROSE, INC.

NEW YORK FROZEN FOODS INC
DEPT L 1042
COLUMBUS, OH 43260

17,957.14

 

93021900

14-12093

ASSOCIATED WHOLESALERS, INC.

NEW YORK PRODUCE, INC
PO BOX 2517
SECAUCUS, NJ 07096

4,750.00

 

61.01

14-12097

WHITE ROSE, INC.

NEWMAN'S OWN, INC.
1 MORNINGSIDE DR N STE 1
WESTPORT, CT 06880-3847

146,883.51

 

61.02

14-12093

ASSOCIATED WHOLESALERS, INC.

NEWMAN'S OWN, INC.
1 MORNINGSIDE DR N STE 1
WESTPORT, CT 06880-3847

17,027.04

 

93022090

14-12093

ASSOCIATED WHOLESALERS, INC.

NILKANT CFM LLC
305 N. MAIN STREET
PITTSTON, PA 18640

1,273.19

 

97013500

14-12097

WHITE ROSE, INC.

NIRVANA ENTERPRISE
ONE NIRVANA PLAZA
FORESTPORT, NY 13338

9,971.22

 

98001170

14-12098

ROSE TRUCKING CORP.

NISHAN TRANSPORT INC.
1890 BOUL DES SOURCES
POINTE CLAIRE, QC HOR 5BiCANADA

19,200.00

 

93022150

14-12093

ASSOCIATED WHOLESALERS, INC.

NISSIN FOOD (USA) COMPANY
INCORPORATED

ATTN ALICE DEVINE

2001 W ROSECRANS AVE
GARDENA, CA 90249

16,507.71

 

97013530

14-12097

WHITE ROSE, INC.

NISSIN FOOD (USA) COMPANY
INCORPORATED

ATIN ALICE DEVINE

2001 W ROSECRANS AVE
GARDENA, CA 90249

24,691.29

 

97013540

14-12097

WHITE ROSE, INC.

NJ MOTOR VEHICLE COMMISSION
REVENUE PROCESSING CENTER
P.O. BOX 008

TRENTON, NJ 08646-0008

71.50

 

97013570

 

 

14-12097

 

WHITE ROSE, INC.

 

NJFSPC
P.O. BOX 4880
TRENTON, NJ 08650

 

6,263.57

 

53863601_1.xlsx

Page 37 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 42 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

98001180

-14-12098

ROSE TRUCKING CORP.

NJFSPC
P.O. BOX 4880
TRENTON, NJ 08650

2,641.00

 

98001190

14-12098

ROSE TRUCKING CORP.

NORCO
1085 JARVIS RD
FORT WORTH, TX 76179

8,425.00

 

97013630

14-12097

WHITE ROSE, INC.

NORRISTOWN T/W
815 DEKALB ST
NORRISTOWN, PA 19401

1,074.69

 

93022210

14-12093

ASSOCIATED WHOLESALERS, INC.

NORRISTOWN THRIFTWAY INC
815 DEKALB ST
NORRISTOWN, PA 19401

368.10

 

182

14-12098

ROSE TRUCKING CORP.

NORTH AMERICAN CARRIERS

C/O ALN COLLECTION & CONSULTING SRV,
INC

1550 E. HIGGINS RD., SUITE 112

ELK GROVE VILLAGE, IL 60007

1,100.00

 

93022260

14-12093

ASSOCIATED WHOLESALERS, INC.

NORTHEAST PA GENEALOGICAL
JIM MCANDREW

545 WARREN AVE

KINGSTON, PA 18704-5241

94.86

 

98001200

14-12098

ROSE TRUCKING CORP.

NORTHERN LOGISTICS INC
645 LANCASTER ST
LEOMINSTER, MA 01453

550.00

 

1152

14-12097

WHITE ROSE, INC.

NOVAMEX
PO BOX 894011 LB# 4011
LOS ANGELES, CA 90189

69,910.68

 

93022320

14-12093

ASSOCIATED WHOLESALERS, INC.

NTC MARKETING, INC.
5680 MAIN STREET
WILLIAMSVILLE, NY 14221

7,979.15

 

97013740

14-12097

WHITE ROSE, INC.

NTC MARKETING, INC.
5680 MAIN STREET
WILLIAMSVILLE, NY 14221

8,654.99

 

97013760

14-12097

WHITE ROSE, INC.

NUOVO PASTA PRODUCTION
125 BRUCE AVE.
STRATFORD, CT 06615

4,518.96

 

93022340

14-12093

ASSOCIATED WHOLESALERS, INC.

NVE PHARMACEUTICALS INC
33 NEWTON-SPARTA RD
NEWTON, NJ 07860

892.56

 

97013830

14-12097

WHITE ROSE, INC.

NYS CHILD SUPPORT
PROCESSING CENTER
P.O. BOX 15363
ALBANY, NY 12212

625,78

 

98001210

14-12098

ROSE TRUCKING CORP.

NYS CHILD SUPPORT
PROCESSING CENTER
P.O. BOX 15363
ALBANY, NY 12212

935.94

 

94001270

14-12094

NELL'S INC.

O.C. TANNER RECOGNITION CO.
1930 SOUTH STATE ST
SALT LAKE CITY, UT 84115-2383

1,199.51

 

94001280

14-12094

NELL'S INC.

OAK GROVE FARMS
846 FISHER RD
MECHANICSBURG, PA 17055

3,100.70

 

93022520

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

ODYSSEY SERVICES INC
60 BROAD ST STE 3502
NEW YORK, NY 10004-2356

 

1,266.35

 

53863601_1.xIsx

Page 38 of 56

 
_ Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 43 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93022610

14-12093

ASSOCIATED WHOLESALERS, INC.

OKAMOTO USA
3130 W MONROE ST
SANDUSKY, OH 44870

263.00

 

97013920

14-12097

WHITE ROSE, INC.

OLD DUTCH MUSTARD CO
98 CUTTER MILL RD
GREAT NECK, NY 11021

14,835.31

 

97013940

14-12097

WHITE ROSE, INC.

OLD FASHIONED KITCHEN
1045 TOWBIN AVE
LAKEWOOD, NJ 08701

5,455.40

 

93022640

14-12093

ASSOCIATED WHOLESALERS, INC.

OLD FORGE ELEMENTARY PTA
KAREN KATCHMAR

153 2ND ST

OLD FORGE, PA 18518

255.33

 

97014000

14-12097

WHITE ROSE, INC.

OLISUR INC.
5960 FAIRVIEW ROAD, SUITE 400
CHARLOTTE, NC 28210

3,542.92

 

93022920

14-12093

ASSOCIATED WHOLESALERS, INC.

OMSAIBABAKRUPA CO LLC
410 N MAIN AVE
OLD FORGE, PA 18518

804.98

 

93022970

14-12093

ASSOCIATED WHOLESALERS, INC.

OPENDNS INC
135 BLUXOME ST
SAN FRANCISCO, CA 94107-1507

6,000.00

 

93023120

14-12093

ASSOCIATED WHOLESALERS, INC.

ORANGE BAKERY
17751 COWAN AVENUE
IRVINE, CA 92614

5,453.92

 

98001240

14-12098

ROSE TRUCKING CORP.

ORANGE COMMERCIAL CREDIT
P.O. BOX 11099
OLYMPIA, WA 98508-1099

7,625.44

 

716

14-12093

ASSOCIATED WHOLESALERS, INC.

OREGON FRUIT PRODUCTS
PO BOX 5283
SALEM, OR 97304

2,361.00

 

97014190

14-12097

WHITE ROSE, INC.

OTIS MCALLISTER
300 FRANK H OGAWA PLZ #400
OAKLAND, CA 94612-2037

12,726.94

 

93023200

14-12093

ASSOCIATED WHOLESALERS, INC.

OQUHLALA GOURMET INC

2655 SOUTH LEJEUNE RD #1011
SUITE 2011

CORAL GABLES, FL 33134

1,249.92

 

97014210

14-12097

WHITE ROSE, INC.

PA SCDU
P.O. BOX 69112
HARRISBURG, PA 17106

92.98

 

94001300

14-12094

NELL'S INC.

PA SCDU
P.O, BOX 69112
HARRISBURG, PA 17106-9112

1,616.78

 

97014290

14-12097

WHITE ROSE, INC.

PADILLA IMPORT SALES & MKTG INC
P.O. BOX 783
EAGLE PASS, TX 78852

5,355.50

 

93023370

14-12093

ASSOCIATED WHOLESALERS, INC.

PALACIOS & SONS LLC
PO BOX 560568
DALLAS, TX 75356-0568

408.00

 

97014310

14-12097

WHITE ROSE, INC.

PALACIOS & SONS LLC
PO BOX 560568
DALLAS, TX 75356-0568

20,312.92

 

93023400

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

PALM TREE CAFES INC.
1140 SHACKAMAXON ST
PHILADEPHIA, PA 19125

 

70.38

 

53863601_1.xlsx

Page 39 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 44 of 60

Exhibit A - Noncompliant Claims —

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

237

14-12097

WHITE ROSE, INC.

PANAS LLC
14672 SOUTHLAWN LANE, SUITE B
ROCKVILLE, MD 20850

5,443.20

 

323

14-12093

ASSOCIATED WHOLESALERS, INC.

PANASONIC ENERGY CORPORATION OF

* JAMERICA

1 PANASONIC DRIVE
COLUMBUS, GA 31907

2,507.28

 

97014380

14-12097

WHITE ROSE, INC.

PANSUR USA

BRAND BLVD CENTER

450 N BRAND BLVD, SUITE 600
GLENDALE, CA 91203

8,755.66

 

97014450

14-12097

WHITE ROSE, INC.

PATRIOT BRANDS INC
2201 RIVER RD APT 2203
PT PLEASANT, NJ 08742-2281

1,571.05

 

97014460

14-12097

WHITE ROSE, INC.

PATTCO PRINTER SYSTEM LLC
1640 POWERS FERRY RD SE #3
MARIETTA, GA 30067-5491

4,033.95

 

93023690

14-12093

ASSOCIATED WHOLESALERS, INC.

PATTCO PRINTER SYSTEMS LLC
1640 POWERS FERRY RD SE #3.
MARIETTA, GA 30067-5491

4,274.44

 

93023760

14-12093

ASSOCIATED WHOLESALERS, INC.

PATTY PALACE

1571 SANDHURST CR

P.O. BOX 63625
SCARBOROUGH, ON M1V 5K2
CANADA

1,849.80

 

97014480

14-12097

WHITE ROSE, INC,

PATTY PALACE

1571 SANDHURST CR

P.O, BOX 63625
SCARBOROUGH, ON M1V 5K2
CANADA

3,699.60

 

93023770

14-12093

ASSOCIATED WHOLESALERS, INC.

PAUL GIORDANO & SONS
6700 ESSINGTON AVE
UNITS D7-D8-D9
PHILADELPHIA, PA 19153

53,486.00

 

98001250

14-12098

ROSE TRUCKING CORP.

PDR TRANSPORT INC
21580 HIGHWAY 105
CLEVELAND, TX 77328-6125

1,300.00

 

93023820

14-12093

ASSOCIATED WHOLESALERS, INC.

PEARSONS CANDY COMPANY

"12140 WEST SEVENTH ST

SAINT PAUL, MN 55116

5,846.15

 

101

14-12093

ASSOCIATED WHOLESALERS, INC.

PEMCOR PRINTING LLC
ATTN: KIM GIRAFFA
2100 STATE ROAD
LANCASTER, PA 17601

50,328.15

 

1360

14-12097

WHITE ROSE, INC.

PENNSAUKEN CASH & CARRY LLC
ATTN: JORGE BARROSO

249 E. FRONT STREET
PLAINFIELD, Nj 07060

10,714.18

 

93023920

14-12093

ASSOCIATED WHOLESALERS, INC.

PENOBSCOT MCCRUM LLC
PO BOX 229
BELFAST, ME 04915-0229

5,652.66

 

96000280

14-12096

AL LIQUIDATION, INC

PENSKE TRUCK LEASING COMPANY
PO BOX 827380
PHILADELPHIA, PA 19182-7380

280.47

 

93023950

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

PENTELDATA

ATIN: PAYMENT PROCESSING CENTER
PO BOX 401

PALMERTON, PA 18071

 

1,260.91

 

53863601_1.xIsx

Page 40 of 56

 
Case i4 12092- CSS _ Doc 4546-4 Filed 06/12/19 Page 45 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

1164

14-12097

WHITE ROSE, INC.

PETER LUGER ENTERPRISES INC
185 BROADWAY
BROOKLYN, NY 11211

3,696.00

 

93024110

14-12093

ASSOCIATED WHOLESALERS, INC.

PETROLEUM PRODUCTS CORP
PO BOX 2621
HARRISBURG, PA 17105

78,602.58

 

93024210

14-12093

ASSOCIATED WHOLESALERS, INC.

PHILADELPHIA BALL & ROLLER BEARING CO
400 N 6TH ST

PO BOX 37015

PHILADELPHIA, PA 19122-0715

34.59

 

93024230

14-12093

ASSOCIATED WHOLESALERS, INC.

PHILIP MORRIS USA INC.
6601 WEST BROAD STREET
RICHMOND, VA 23230

370,256.10

 

93024250

14-12093

ASSOCIATED WHOLESALERS, INC.

PHILLY'S FAMOUS WATER ICE INC
PO BOX 936192
ATLANTA, GA 30348-5328

129.00

 

97014740

14-12097

WHITE ROSE, INC.

PHILLY'’S FAMOUS WATER ICE INC
PO BOX 936192
ATLANTA, GA 30348-5328

10,985.04

 

93024420

14-12093

ASSOCIATED WHOLESALERS, INC.

PILOT RECEIVABLES LLC
5508 LONAS ROAD
KNOXVILLE, TN 37909

11,066.23

 

94001370

14-12094

NELL’S INC.

PITNEY BOWES GLOBAL FINANCIAL SVCS
LLC

PO BOX 3718387

PITTSBURGH, PA 15250-7887

300.00

 

2087

14-12095, (CASE

# DIFFERS FROM

DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

PITNEY BOWES

C/O PITNEY BOWES INC.
27 WATERVIEW DRIVE
SHELTON, CT 06484

8,649.05

 

930244380

14-12093

ASSOCIATED WHOLESALERS, INC.

PK HOOVER
18 BYERS LN
GETTYSBURG, PA 17325

1,600.00

 

1353

14-12097

WHITE ROSE, INC,

PLAINFIELD CASH & CARRY LLC
249 E. FRONT ST.
PLAINFIELD, NJ 07060

36,797.82

 

97014940

14-12097

WHITE ROSE, INC.

POCONO SPRINGS CO
PO BOX 787
MOUNT POCONO, PA 18344-0787

3,597.33

 

93024600

14-12093

ASSOCIATED WHOLESALERS, INC.

POM WONDERFUL
11444 WEST OLYMPIC BLVD SUITE 210
LOS ANGELES, CA 90064

2,081.10

 

97014980

14-12097

WHITE ROSE, INC.

POMI USA, INC.
350 FIFTH AVE STS 4100
NEW YORK, NY 10118

42,481.03

 

93024630

14-12093

ASSOCIATED WHOLESALERS, INC.

POOF-SLINKY, INC.
45400 HELM STREET
PO BOX 701394
PLYMOUTH, MI 48170

103.56

 

93024670

14-12093

ASSOCIATED WHOLESALERS, INC.

POOJA GROCERY CORP.
PO BOX 697, MAIN ST
BLOOMINGBURG, NY 12721

603.49

 

93024690

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

PORKY PRODUCTS, INC.
ATTN: WILLIAM MELLOY
400 PORT CARTERET DRIVE
CARTERET, NJ 07008

 

86.31

 

53863601_1.xlsx

Page 41 of 56

 
Case 1 4 12092-CSS Doc 4546-4 Filed 06/12/19 Page 46 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM

CASE NUMBER DEBTOR NAME CLAIMANT NAME AND ADDRESS

NUMBER

AMOUNT

 

93024770

14-12093

ASSOCIATED WHOLESALERS, INC.

POWELL, ROGERS & SPEAKS
PO BOX 930
HALIFAX, PA 17032-0930

140.87

 

94001330

14-12094

NELL'S INC.

PPL UTILITIES
PO BOX 25222
LEHIGH VALLEY, PA 18002-5222

2,468.14

 

93024810

14-12093

ASSOCIATED WHOLESALERS, INC.

PR STONEHEDGE SQUARE LP
44 SOUTH BAYLES AVE
PORT WASHINGTON, NY 11050

869.39

 

93024890

14-12093

ASSOCIATED WHOLESALERS, INC.

PRAMUKH KRUPA 91 INC.
700 FRONT STREET
FREELAND, PA 18224

2,713.20

 

914

14-12093

ASSOCIATED WHOLESALERS, INC.

PRAXAIR DISTRIBUTION INC.

C/O RMS BANKRUPTCY RECOVERY
SERVICES

PO BOX 5126

TIMONIUM, MD 21094

3,211.20

 

97015060

14-12097

WHITE ROSE, INC.

PREFERRED BUILDING SERVICES INC
772 KEARNY AVENUE
KEARNY, NJ 07032

5,251.56

 

93024980

14-12093

ASSOCIATED WHOLESALERS, INC.

PRIMARY COLORS DESIGN CORP
1899 COTTAGE ST
ASHLAND, OH 44805

2,724.66

 

1111

14-12093

ASSOCIATED WHOLESALERS, INC.

PRIME TIME INTERNATIONAL CO
20809 N 19TH AVE STE 2
PHOENIX, AZ 85027-3519

622.80

 

97015230

14-12097

WHITE ROSE, INC.

PRODUCTOS LA TRADICIONAL

66640, Blvrd Julian Trevifio Elizondo 301,
Los Prados Residencial, Cd Apodaca, N.L.,
Mexico

-and-
PRODUCTOS LA TRADICIONAL

2 VAN RIPER ROAD
MONTVALE, NJ 07645

5,184.00

 

97015260

14-12097

WHITE ROSE, INC.

PROGRESSIVE BUSINESS PUB.
370 TECHNOLOGY DRIVE
P.O. BOX 3019

MALVERN, PA 19355

230.00

 

2016

14-12093

ASSOCIATED WHOLESALERS, INC.

PROMOTIONS UNLIMITED CORP
P.O. BOX 3470
MOUNT PLEASANT, WI 53177

1,470.50

 

93025230

14-12093

ASSOCIATED WHOLESALERS, INC.

PRUDENTIAL INSURANCE COMPANY OF
AMERICA

213 WASHINGTON ST

8TH FLOOR TAX DEPARTMENT
NEWARK, NJ 07102

1,978.63

 

97015340

14-12097

WHITE ROSE, INC.

PSE&G CO
P.O. BOX 14444
NEW BRUNSWICK, NJ 08906-4444

81,215.59

 

98001300

14-12098

ROSE TRUCKING CORP.

PSE&G CO
P.O. BOX 14444
NEW BRUNSWICK, NJ 08906-4444

1,687.96

 

97015360

 

 

14-12097

 

WHITE ROSE, INC.

 

PULMUONE FOODS USA, INC
2315 MOORE AVENUE
FULLERTON, CA 92833

 

4,743.41

 

53863601_1.xlsx

Page 42 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 47 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94001410

14-12094

NELL'S INC.

QS/1 DATA SYSTEMS
PO BOX 75154
CHARLOTTE, NC 28275

3,842.70

 

14

14-12093

ASSOCIATED WHOLESALERS, INC.

QUALITY COPY PRODUCTS, INC.
ATTN: PATTY MANIFOLD, VP
2699 S. QUEEN ST.

YORK, PA 17402

25,867.27

 

93025430

14-12093

ASSOCIATED WHOLESALERS, INC.

QUALITY INN AND SUITES - MYERSTOWN
411 NORTH COLLEGE STREET
MYERSTOWN, PA 17067

87.19

 

93025570

14-12093

ASSOCIATED WHOLESALERS, INC,

R.L. HACKMAN DISTRIBUTORS
32 CEDAR DRIVE
LEWISBURG, PA 17837

262.25

 

93025610

14-12093

ASSOCIATED WHOLESALERS, INC.

RAAM TRADING POST CORP.
PO BOX 759
ROCK HILL, NY 12775

141.78

 

93025640

14-12093

ASSOCIATED WHOLESALERS, INC.

RADHA INC
1224 BEAVER BROOK PLAZA
NEW CASTLE, DE 19720

684,90

 

93025670

14-12093

ASSOCIATED WHOLESALERS, INC.

RAMADA
820 NORTHERN BLVD
CLARKS SUMMIT, PA 18411

382.63

 

93025710

14-12093

ASSOCIATED WHOLESALERS, INC.

RANIR LLC
4701 EAST PARIS AVE SE
GRAND RAPIDS, MI 49512

1,902.01

 

2042

14-12097

WHITE ROSE, INC.

RAPHAH INC,
PO BOX 7166
NORTH BRUNSWICK, NJ 08902

914.76

 

924

14-12093

ASSOCIATED WHOLESALERS, INC.

RAYBERN FOODS LLC
3170 CROW CANYON PL STE 200
SAN RAMON, CA 94583-1157

7,044.80

 

890

14-12097

WHITE ROSE, INC.

RAYMUNDO FOOD PRODUCTS, INC
7424 SOUTH LOCKWOOD AVENUE
BEDFORD PARK, iL 60638

33,339.36

 

93025870

14-12093

ASSOCIATED WHOLESALERS, INC.

RD&S INC.
14 UNION HILL ROAD
W. CONSHOHOCKEN, PA 19428

5,943.80

 

93025900

14-12093

ASSOCIATED WHOLESALERS, INC.

READING EAGLE COMPANY
345 PENN STREET
READING, PA 19601

222.28

 

679

14-12092,
(DEBTOR WAS

NOT INDICATED,

DEFAULTED TO
LEAD DEBTOR)

ASSOCIATED WHOLESALERS, INC.

READING SANITARY WIPER CO
P.O. BOX 15074
READING, PA 19612

254.40

 

93025940

14-12093

ASSOCIATED WHOLESALERS, INC.

RED 102.3
728 N HANOVER ST
CARLISLE, PA 17013

500.00

 

97015740

14-12097

WHITE ROSE, INC.

RED WING SHOE STORE
2264 ROUTE 22 EAST STE B
UNION, NJ 07083

509.00

 

97015770

 

 

14-12097

 

WHITE ROSE, INC.

 

REFRIGIWEAR INC
BREAKSTONE DRIVE

P.O. BOX 39
DAHLONEGA, GA 30533

 

2,266.08

 

53863601_1.xlsx

Page 43 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 48 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DETROIT, MI 48277

 

NUMBER CASE NUMBER DEBTOR NAME CLAIMANT NAME AND ADDRESS AMOUNT
14-12097 WHITE ROSE, INC. REILY FOODS COMPANY 2,874.61
97015790 P.O. BOX 60263
CHARLOTTE, NC 28260
14-12094 NELL'S INC. REPUBLIC SERVICES (YORK DSPSL} 2,680.29
94001460 PO BOX 9001099
LOUISVILLE, KY 40290-1099
14-12093 ASSOCIATED WHOLESALERS, INC. REPUBLIC SERVICES, INC. 364.74
93026070 18500 NORTH ALLIED WAY
PHOENIX, AZ 86054
14-12097 WHITE ROSE, INC. RESIDENCE INN 1,880.25
97015870 2 REGENCY PLACE
WOODBRIDGE, NJ 07095
14-12093 ASSOCIATED WHOLESALERS, INC. RESURRECTION OF THE LORD 77.28
REV FR PAWEL FILIP
93026080 35 ZERBY AVE
EDWARDSVILLE, PA 18704
14-12097 WHITE ROSE, INC. RETAIL MARKETING GROUP, LLC 13,612.06
1367 755 BUSINESS CENTER DR STE 100
HORSHAM, PA 19044-3444
14-12092, ASSOCIATED WHOLESALERS, INC. RETAIL MARKETING GROUP, LLC 3,064.07
(DEBTOR WAS 755 BUSINESS CENTER DR STE 100
1368 NOT INDICATED, HORSHAM, PA 19044-3444
DEFAULTED TO
LEAD DEBTOR)
14-12092, ASSOCIATED WHOLESALERS, INC. RETAIL MARKETING GROUP, LLC 2,308.49
(DEBTOR WAS ATTN: BILL GABLE
1369 NOT INDICATED, 300 LAKESIDE DRIVE
DEFAULTED TO SUITE 160
LEAD DEBTOR) HORSHAM, PA 19044
14-12092, ASSOCIATED WHOLESALERS, INC. RETAIL MARKETING GROUP, LLC 1,944.00
(DEBTOR WAS ATTN: BILL GABLE
1370 NOT INDICATED, 300 LAKESIDE DRIVE
DEFAULTED TO SUITE 160
LEAD DEBTOR) HORSHAM, PA 19044
14-12092, ASSOCIATED WHOLESALERS, INC. RETAIL MARKETING GROUP, LLC 1,350.00
(DEBTOR WAS ATTN: BILL GABLE
1371 NOT INDICATED, 300 LAKESIDE DRIVE
DEFAULTED TO SUITE 160
LEAD DEBTOR) HORSHAM, PA 19044
14-12093 ASSOCIATED WHOLESALERS, INC. RETAILER OWNED RESEARCH COMPANY, 48,322.27
INC.
93026130 3601 NE LOOP 820
SUITE 107
FORT WORTH, TX 76137
14-12093 ASSOCIATED WHOLESALERS, INC. RETALIX USA, INC. 106,115.29
93026190 797 COMMONWEALTH DRIVE
WARRENDALE, PA 15086
14-12093 ASSOCIATED WHOLESALERS, INC, REXALL SUNDOWN INCORPORATED 7,920.38
93026220 6111 BROKEN SOUND PARKWAY NW
BOCA RATON, FL 33487
14-12093 ASSOCIATED WHOLESALERS, INC, RGIS INVENTORY SPECIALISTS 615.93
93026240 PO BOX 77631

 

53863601_1.xlsx

Page 44 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 49 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93026250

14-12093

ASSOCIATED WHOLESALERS, INC.

RHOADS LIMOUSINE SERVICE
1816 WEAVERSTOWN ROAD
DOUGLASSVILLE, PA 19518

761.88

 

93026360

14-12093

ASSOCIATED WHOLESALERS, INC.

RICK P C MAID INC
192 CHRISTIANA ROAD
NEW CASTLE, DE 19720

240.02

 

93026390

14-12093

ASSOCIATED WHOLESALERS, INC.

RIGHT BY NATURE LLC
2305 SMALLMAN ST
PITTSBURGH, PA 15222

1,205.92

 

98001320

14-12098

ROSE TRUCKING CORP.

RISINGER BROS. TRANSFER INC.
NW 7939

P.O. BOX 1450

MINNEAPOLIS, MN 55485-7939

1,580.00

 

93026430

14-12093

ASSOCIATED WHOLESALERS, INC.

RITT-MONT, INC.
49 N RAILROAD ST
HUGHESVILLE, PA 17737

8,457.14

 

93026440

14-12093

ASSOCIATED WHOLESALERS, INC.

RIVE MARKET INC
1227 PEMBROKE ROAD
BETHLEHEM, PA 18017

45.30

 

93026450

14-12093

ASSOCIATED WHOLESALERS, INC.

RIVERSIDE SCHOOL DISTRICT
300 DAVIS STREET
TAYLOR, PA 18517

67.65

 

386

14-12093

ASSOCIATED WHOLESALERS, INC.

RK ENVIRONMENTAL SERVICES LLC
768 CARVER AVE.
WESTWOOD, NJ 07675

2,181.82

 

97016050

14-12097

WHITE ROSE, INC.

RMG-CRYSTAL LAKE T/W
PO BOX 8499
TURNERSVILLE, NJ 08012-8499

1,681.42

 

97016060

14-12097

WHITE ROSE, INC.

RMG-MARIN VARELA, INC
306 SOUTH MAIN STREET
PLEASANTVILLE, NJ 08232

730.35

 

98001350

14-12098

ROSE TRUCKING CORP.

ROADRUNNER TRANSPORTATION SERVICES
TRUCKLOAD DIVISION

PO BOX 809267

CHICAGO, IL 60680-9267

4,600.00

 

148

14-12093

ASSOCIATED WHOLESALERS, INC.

ROBER ELGART AUTOMOTIVE
1 WINDING DR STE 201
PHILADELPHIA, PA 19131-2994

7,284.97

 

93026720

14-12093

ASSOCIATED WHOLESALERS, INC.

ROGER WILKINS
PO BOX 37028
BALTIMORE, MD 21297

1,739.50

 

97016160

14-12097

WHITE ROSE, INC.

ROOS FOODS INC
P.O. BOX 310
KENTON, DE 19955

18,522.00

 

288

14-12097

WHITE ROSE, INC.

ROSINA FOOD PRODUCTS, INC.
170 FRENCH ROAD
BUFFALO, NY 14227

19,328.40

 

97016230

14-12097

WHITE ROSE, INC.

ROYAL BATTERY

DISTRIBUTORS, INC.
1095 ST. GEORGES A
COLONIA, NJ 07067

177.80

 

93026900

14-12093

ASSOCIATED WHOLESALERS, INC.

ROYAL HAWAIIAN MACADAMIA NUT INC
24921 DANA POINT HARBOR DR STE 200
DANA POINT, CA 92629-2929

392.44

 

93026920

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

ROYSTON LLC
1 PICKROY ROAD
JASPER, GA 30143

 

309.24

 

53863601_1.xlsx

Page 45 of 56

 
Case . 14-12092-CSS

Doc 4546-4 Filed 06/12/19 Page 50 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93026930

14-12093

ASSOCIATED WHOLESALERS, INC.

RSB TOBACCO INC
217 ELLIOTT DIXON RD
AYDEN, NC 28513

889.80

 

98001370

14-12098

ROSE TRUCKING CORP.

RUBEN FRIAS
149 E CLAY AVE
ROSELLE PARK, NJ 07204-2032

400.00

 

619

14-12097

WHITE ROSE, INC.

RUBYS NATURALS INC
64 FULTON ST RM 600
NEW YORK, NY 10038-2753

24,300.00

 

93027030

14-12093

ASSOCIATED WHOLESALERS, INC.

RUG DOCTOR, INC.
4701 OLD SHEPARD PLACE
PLANO, TX 75093

9,101.47

 

93027040

14-12093

ASSOCIATED WHOLESALERS, INC.

RUIZ FOOD PRODUCTS
PO BOX 37
DINUBA, CA 93618

7,070.40

 

564

14-12093, 14-
12096, (CASE #
DIFFERS FROM
DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

RYDER TRUCK RENTAL, INC.
ATTN: JENNIFER MORRIS
6000 WINDWARD PARKWAY
ALPHARETTA, GA 30005

18,688.14

 

97016330

14-12097

WHITE ROSE, INC.

SE W FRIEL
P.O. BOX 10
QUEENSTOWN, MD 21658

17,973.20

 

93027120

14-12093

ASSOCIATED WHOLESALERS, INC.

S MANKI CORP 54712
45 SOUTH 9TH STREET
LEBANON, PA 17042

32.00

 

93027150

14-12093

ASSOCIATED WHOLESALERS, INC.

S&B SPRUCE MARKET INC.
1523-25 SPRUCE ST
PHILADELPHIA, PA 19102

557.59

 

93027190

14-12093

ASSOCIATED WHOLESALERS, INC.

S&G SERVICES
7482 HILLCREST DR
ABBOTTSTOWN, PA 17301

922.20

 

97016420

14-12097

WHITE ROSE, INC.

SAFETY-KLEEN SYSTEMS, INC
P.O. BOX 382066
PITTSBURGH, PA 15250

310.57

 

1573

14-12097

WHITE ROSE, INC.

SAGER CREEK VEGETABLE CO.
F/K/A ALLENS, INC.

PO BOX 250

SILOAM SPRINGS, AR 72761

4,957.54

 

64

14-12093

ASSOCIATED WHOLESALERS, INC.

SAN FAM BAKERY CORP

D/B/A AUNT BUTCHIE'S DESSERTS
6901 13TH AVENUE

BROOKLYN, NY 11228

4,103.98

 

93027500

14-12093

ASSOCIATED WHOLESALERS, INC.

SANAD INC.
401 PHILADELPHIA AVENUE
OCEAN CITY, MD 21842

71.00

 

93027600

14-12093

ASSOCIATED WHOLESALERS, INC.

SANDHOOS INC.
165 LAMONT DRIVE
COGAN STATION, PA 17728

4,696.16

 

93027610

14-12093

ASSOCIATED WHOLESALERS, INC.

SANDRA MAXSON
RT. 370, BOX 2
PRESTON PARK, PA 18455

34.18

 

93027620

14-12093

ASSOCIATED WHOLESALERS, INC.

SANDRIDGE FOOD CORP
133 COMMERCE DRIVE
MEDINA, OH 44256

29,890.71

 

1794

 

14-12097

 

 

WHITE ROSE, INC.

 

SAPUTO DAIRY FOODS USA LLC
2711 N HASKELL AVE. STE 3700
DALLAS, TX 75204

 

12,585.38

 

53863601_1.xIsx

Page 46 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 51 of 60

Exhibit A - Noncompliant Claims :

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93027770

14-12093

ASSOCIATED WHOLESALERS, INC.

SARATOGA CHIPS LLC
PO BOX 800
SARATOGA SPRINGS, NY 12866

3,373.82

 

1187

14-12093, (CASE

# DIFFERS FROM

DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

SARGENTO FOODS (PRODUCE)
1 PERSNICKETY PLACE
PLYMOUTH, Wi 53073

14,934.86

 

510

14-12093, (CASE
# DIFFERS FROM
DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

SARTORI COMPANY
ATTN: ELAINE KUIPER

107 N. PLEASANT VIEW RD
PLYMOUTH, WI 53073

7,372.44

 

94001540

14-12094

NELL'S INC.

SAUBEL'S MARKET INC
65 E. FORREST AVE.
SHREWSBURG, PA 17361-1499

763.20

 

224

14-12093

ASSOCIATED WHOLESALERS, INC.

SCHAEDLER YESCO DISTRIBUTION INC.
ATTN: TRESA M. MITZEL, CREDIT MANAGER
C/O SCHAEDLER YESCO DISTRIBUTION INC.
PO BOX 4990

HARRISBURG, PA 17111-0990

1,121.71

 

97016600

14-12097

WHITE ROSE, INC.

SCHLOTTERBECK & FOSS
3 LEDGEVIEW DR
WESTBROOK, ME 04092-3939

4,785.60

 

93028230

14-12093

ASSOCIATED WHOLESALERS, INC.

SCULLIN OIL CO.
PO BOX 350
SUNBURY, PA 17801

349.77

 

205

14-12093

ASSOCIATED WHOLESALERS, INC.

SDH UNIFROMS
ONE AQUEDUCT RD.
WHITE PLAINS, NY 10573

494.88

 

710

14-12097

WHITE ROSE, INC.

SEABREEZE

C/O METROGROUP, INC.
ATTN: LEE

61 BROADWAY, SUITE 1410
NEW YORK, NY 10006

2,280.50

 

93028280

14-12093

ASSOCIATED WHOLESALERS, INC.

SEAMARK INTERNATIONAL
16 CELINA AVENUE #5
NASHUA, NH 03063

1,882.70

 

296

14-12094

NELL'S INC.

SECHRIST BROS., INC,
32 £. MAIN ST.
DALLASTOWN, PA 17313-2206

1,648.92

 

94001670

14-12094

NELL'S INC.

SENTINEL - CLASSIFIED ADS
457 E NORTH ST
CARLISLE, PA 17013

319.30

 

94001680

14-12094

NELL'S INC.

SENTINEL - SINGLE COPIES
457 E NORTH STREET
CARLISLE, PA 17013

663.86

 

93028390

14-12093

ASSOCIATED WHOLESALERS, INC.

SERVAAS LABORATORIES INCORPORATED
1200 WATERWAY BOULEVARD
INDIANAPOLIS, IN 46203

2,065.14

 

930238400

14-12093

ASSOCIATED WHOLESALERS, INC.

SERVANTAGE DIXIE SALES INC
5920 SUMMITE AVE
BROWNS SUMMIT, NC 27214

1,007.52

 

94001700

 

 

14-12094

 

NELL'S INC.

 

SHEETZ INC
242 SHEETZ WAY
CLAYSBURG, PA 16625

 

2,425.00

 

53863601_1.xisx

Page 47 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 52 of 60

Exhibit-A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

211

14-12094

NELL'S INC.

SHENK, STEVEN L.
2268 OLD PHIL PK
LANCASTER, PA 17602

2,954.95

 

970168380

14-12097

WHITE ROSE, INC.

SHERIFF'S OFFICE
P.O. BOX 1188
NEW BRUNSWICK, NJ 08903

684.88

 

93028590

14-12093

ASSOCIATED WHOLESALERS, INC.

SHIVSHAKIT INC.
610 S. MAIN STREET
PITTSTON, PA 18640

1,061.61

 

93028690

14-12093

ASSOCIATED WHOLESALERS, INC.

SHREE HARE KRISHNA CORP.
1801 PITTSTON AVENUE
SCRANTON, PA 18505

1,758.81

 

714

14-12093

ASSOCIATED WHOLESALERS, INC.

SILKROAD TECHNOLOGY, INC.
ATTN: ACCOUNTS RECEIVABLE
102 W THIRD ST, SUITE 300

WINSTON-SALEM, NC 27101

10,494.01

 

93028970

14-12093

ASSOCIATED WHOLESALERS, INC.

SIMILASAN CORPORATION
1805 SHEA CENTER DR #270
HIGHLANDS RANCH, CO 80129

1,438.81

 

429

14-12093

ASSOCIATED WHOLESALERS, INC.

SINGER EQUIPMENT COMPANY
150 S. TWIN VALLEY ROAD
ELVERSON, PA 19520

13,168.88

 

14-12093, (CASE

# DIFFERS FROM

DEBTOR NAME
ASSERTED)

ASSOCIATED WHOLESALERS, INC.

SIOUX HONEY ASSOCIATION
301 LEWIS BOULEVARD
SIOUX CITY, IA 51101

2,196.48

 

1826

14-12097

WHITE ROSE, INC.

SIROB IMPORTS INC
515 BROADHOLLOW RD, SUITE 300
MELVILLE, NY 11747

22,860.00

 

94001720

14-12094

NELL'S INC,

SMITH'S SANITARY SEPTIC SERV
REAR 1234 BALTIMORE ST
HANOVER, PA 17331

269.00

 

97017050

14-12097

WHITE ROSE, INC.

SMITHTOWN UNCLE GUISEPPE
95 ROUTE 111
SMITHTOWN, NY 11787

3,468.42

 

97017090

14-12097

WHITE ROSE, INC.

SNI COMPANIES (STAFFING NOW)
PO BOX 814238
HOLLYWOOD, FL 33081-4238

2,856.00

 

93029400

14-12093

ASSOCIATED WHOLESALERS, INC.

SOKOL & COMPANY
5315 DANSHER RD
COUNTRYSIDE, IL 60525

1,520.01

 

97017140

14-12097

WHITE ROSE, INC.

SOLO CUP COMPANY
13338 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693

84,588.00

 

93029420

14-12093

ASSOCIATED WHOLESALERS, INC.

SOLO CUP COMPANY

CUSTOMER FINANCIAL SERVICES
1505 EAST MAIN STREET
URBANA, IL 61802-2895

33,572.04

 

93029450

14-12093

ASSOCIATED WHOLESALERS, INC.

SOURCE ATLANTIQUE
140 SYLVAN AVENUE
ENGLEWOOD CLIFFS, NJ 07632

991.04

 

97017220

 

14-12097

 

 

WHITE ROSE, INC.

 

SOUTH JERSEY ENERGY COMPANY
LOCKBOX 6471

PO BOX 8500

PHILADELPHIA, PA 19178-6471

 

1,524.09

 

53863601_1.xlsx

Page 48 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 53 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

94001740

14-12094

NELL'S INC.

SOUTH JERSEY ENERGY COMPANY
ONE WHITE HORSE PIKE

2ND FLOOR

HAMMONTON, NJ 08037

682.48

 

93029620

14-12093

ASSOCIATED WHOLESALERS, INC.

SPENDING ACCOUNT INVOICING
1800 CENTER STREET
CAMP HILL, PA 17089

10,900.18

 

819

14-12093

ASSOCIATED WHOLESALERS, INC.

SPOK INC
PO BOX 660324
DALLAS, TX 75266-0324

207.92

 

97017410

14-12097

WHITE ROSE, INC.

SPRAYWAY, INC.
P.O. BOX 87916
CAROL STREAM, IL 60188

2,045.28

 

93029750

14-12093

ASSOCIATED WHOLESALERS, INC.

ST IGNATIUS CHURCH KINGSTON
339 NORTH MAPLE AVE
KINGSTON, PA 18704

40.83

 

93029760

14-12093

ASSOCIATED WHOLESALERS, INC.

ST JAMES-ST GEORGE EPISCOPAL
CAROL PROPST

900 PIKE ST

ARCHBALD, PA 18403

36.54

 

93029770

14-12093

ASSOCIATED WHOLESALERS, INC.

ST JOHN'S LUTHERAN CHURCH
772 ST JOHNS ROAD

PO BOX 2

SAINT JOHNS, PA 18247

83.73

 

93029780

14-12093

ASSOCIATED WHOLESALERS, INC.

ST JOSEPH MEDICAL CENTER
PO BOX 644171
PITTSBURGH, PA 15264-4171

53.00

 

93029810

14-12093

ASSOCIATED WHOLESALERS, INC.

ST LUCY CATHOLIC CHURCH
203 N GARFIELD AVE
SCRANTON, PA 18504

33.48

 

93029840

14-12093

ASSOCIATED WHOLESALERS, INC.

ST PAUL OF THE CROSS

ATTN: FLORENCE KREGLEWICZ
600 BEECH STREET, APT 202
SCRANTON, PA 18505

37.74

 

94001760

14-12094

NELL'S INC.

STANDARD CONCRETE PROD
700 NORTH SHERMAN STREET
YORK, PA 17402

112.96

 

93029880

14-12093

ASSOCIATED WHOLESALERS, INC.

STAPLES ADVANTAGE
DEPT PHL PO BOX 415256
BOSTON, MA 02241-5256

253.49

 

93029900

14-12093

ASSOCIATED WHOLESALERS, INC.

STARK PRODUCTS CO INC
29-12 122ND ST
COLLEGE POINT, NY 11354

390.00

 

93029970

14-12093

ASSOCIATED WHOLESALERS, INC.

STAUFFER'S FAMILY GROUP, LLC
PO BOX 4963
LANCASTER, PA 17604-4963

2,124.86

 

94001770

14-12094

NELL'S INC.

STAUFFER'S FAMILY GROUP, LLC
PO BOX 4963
LANCASTER, PA 17604-4963

60.21

 

93030010

14-12093

ASSOCIATED WHOLESALERS, INC.

STERMAN MASSER INCORPORATED
2 FEARNOT ROAD

BOX 210

SACRAMENTO, PA 17968

6,571.15

 

93030070

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

STITCHES & INK LLC
128 MYRON STREET
WEST SPRINGFIELD, MA 01089

 

204,36

 

53863601_1.xlsx

Page 49 of 56

 
Case 14- 12092- CSS Doc 4546-4 _ Filed 06/12/19 Page 54 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

2124

14-12092

AWI DELAWARE, INC.

STOCKSON PRINTING COMPANY, INC.
36 NORTH MAIN STREET
BELAIR, MD 21014

2,865.00

 

960

14-12093

ASSOCIATED WHOLESALERS, INC.

SUNNY DELIGHT BEVERAGES COMPANY
ATTN: BRIAN GROTE

10300 ALLIANCE RD. SUITE 500 .
CINCINNATI, OH 45242

28,448.62

 

961

14-12097

WHITE ROSE, INC.

SUNNY DELIGHT BEVERAGES COMPANY
ATTN: BRIAN GROTE

10300 ALLIANCE RD. SUITE 500
CINCINNATI, OH 45242

66,528.50

 

907

14-12093

ASSOCIATED WHOLESALERS, INC.

SUNSTAR AMERICAS INC
301 E CENTRAL RD
SCHAUMBURG, IL 60195-1901

2,463.36

 

93030510

14-12093

ASSOCIATED WHOLESALERS, INC.

SUPERVALU

ATTN: STUART MCFARLAND
ASSOCIATE GENERAL COUNSEL
7075 FLYING CLOUD DRIVE
EDEN PRARIE, MN 55344

275,964.12

 

97017830

14-12097

WHITE ROSE, INC.

SUPREME SECURITY SYSTEMS
1565 UNIOLN AVENUE
UNION, NJ 07083

152.05

 

94001790

14-12094

NELL'S INC.

SURE WINNER FOODS
2 LEHNER ROAD
SACO, ME 04072

2,030.76

 

93030600

14-12093

ASSOCIATED WHOLESALERS, INC.

SWAMI HARI LLC
1000 PRESCOTT AVENUE
SCRANTON, PA 18510

892.75

 

93030620

1414-12093

ASSOCIATED WHOLESALERS, INC.

SWEDISH MATCH CIGARS INCORPORATED
PO BOX 642975
PITTSBURGH, PA 15264-2975

316.80

 

93030660

14-12093

ASSOCIATED WHOLESALERS, INC.

SWEETWORKS INC
PO BOX 644835
PITTSBURGH, PA 15264-4835

132.39

 

93030680

14-12093

ASSOCIATED WHOLESALERS, INC,

SWISHER INTERNATIONAL INCORPORATED
459 E 16TH ST
JACKSONVILLE, FL 32206

1,643.09

 

94001810

14-12094

NELL'S INC.

SWISS PREMIUM DAIRY
BOX 3866
PHILADELPHIA, PA 19178-3866

3,073.38

 

93030840

14-12093

ASSOCIATED WHOLESALERS, INC,

SWOYERSVILLE SAILORS YOUTH
FOOTBALL ORGANIZATION

368 SLOCUM ST
SWOYERSVILLE, PA 18704

66.36

 

93030850

14-12093

ASSOCIATED WHOLESALERS, INC.

SX BRANDS
3126 WEST CARY ST SUITE 424
RICHMOND, VA 23221

2,698.14

 

93030870

14-12093

ASSOCIATED WHOLESALERS, INC.

SYDJULL, LLC
P.O. BOX 1283
LOS ALAMITOS, CA 90720-1283

33.63

 

93030900

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC,

 

SYNCSORT INC
50 TICE BLVD
WOODCLIFF LAKE, NJ 07677

 

5,830.00

 

53863601_1.xIsx

Page 50 of 56

 
Case 14- 12092-CSS Doc 4546-4 Filed 06/12/19 Page 55 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM.

NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93030980

14-12093

ASSOCIATED WHOLESALERS, INC.

TAFFERA ENTERPRISES INC
600 MAIN STREET
AVOCA, PA 18642

2,440.74

 

98001550

14-12098

ROSE TRUCKING CORP.

TALLEDOS TRUCKING
47 IRVING PLACE
PASSAIC, NJ 07055

450.00

 

93031050

14-12093

ASSOCIATED WHOLESALERS, INC.

TALX CORPORATION
4076 PAYSPHERE CIRCLE
CHICAGO, IL 60674-4076

431.43

 

93031090

14-12093

ASSOCIATED WHOLESALERS, INC.

TAPUTANU LLC
283 PIERCE STREET
KINGSTON, PA 18704

960.75

 

97018030

14-12097

WHITE ROSE, INC.

TASTE IT PRESENTS INC
200 SUMNER AVENUE
KENILWORTH, NJ 07033

7,780.00

 

94001820

14-12094

NELL'S INC.

TASTY BAKING COMPANY 93151
PO BOX 602618
CHARLOTTE, NC 28260-2618

7,001.49

 

93031130

14-12093

ASSOCIATED WHOLESALERS, INC.

TASTY BAKING COMPANY
4300 SOUTH 26TH ST
PHILADELPHIA, PA 19112-1608

43,133.15

 

98001560

14-12098

ROSE TRUCKING CORP.

TBS FACTORING SERVICE LLC
P.O. BOX 210513
KANSAS CITY, MO 64121-0513

4,732.00

 

98001570

14-12098

ROSE TRUCKING CORP.

TCI BUSINESS CAPITAL, INC.
9185 PAYSPHERE CIRCLE
CHICAGO, IL 60674

850.00

 

93031180

14-12093

ASSOCIATED WHOLESALERS, INC,

TDC GAMES INC
PO BOX 688
ITASCA, IL 60143-0688

1,699.20

 

93031220

14-12093

ASSOCIATED WHOLESALERS, INC.

TEAMSTERS LOCAL 429
1055 SPRING ST
WYOMISSING, PA 19610

645.87

 

93031240

14-12093

ASSOCIATED WHOLESALERS, INC.

TEAMSTERS LOCAL 776
2552 JEFFERSON ST
HARRISBURG, PA 17110

668.24

 

98001610

14-12098

ROSE TRUCKING CORP.

TEAMSTERS LOCAL 863
25 LOUISIANA AVE, NW
WASHINGTON, DC 20001

20,324.00

 

93031250

14-12093

ASSOCIATED WHOLESALERS, INC.

TECHNIBILT LTD
PO BOX 310
NEWTON, NC 28658

9,819.73

 

93031290

14-12093

ASSOCIATED WHOLESALERS, INC.

TECHNOLOGY RECOVERY GROUP
31390 VIKING PARKWAY
WESTLAKE, OH 44145

13,397.58

 

97018150

14-12097

WHITE ROSE, INC.

TECHNOLOGY RECOVERY GROUP
31390 VIKING PARKWAY
WESTLAKE, OH 44145

3,148.21

 

78

14-12097

WHITE ROSE, INC.

TEE PEE OLIVES, INC
2842 CROMWELL RD.
NORFOLK, VA 23509

3,619.20

 

94001830

14-12094

NELL'S INC.

TELECHECK
5565 Glenridge Connector, N.E.
ATLANTA, GA 30342

952.46

 

1582

 

14-12097

 

 

WHITE ROSE, INC.

 

TETLEY USA INC.
155 CHESTNUT RIDGE ROAD
MONTVALE, NJ 07645

 

22,637.76

 

53863601_1.x!sx

Page 51 of 56

 
Case 14- 12092- ‘CSS Doc 4546-4 Filed 06/12/19 Page 56 of 60

 

Exhibit A - Noncompliant:Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

1583

14-12093

ASSOCIATED WHOLESALERS, INC.

TETLEY USA INC.
155 CHESTNUT RIDGE ROAD
MONTVALE, NJ 07645

8,059.92

 

94001850

14-12094

NELL'S INC.

THE BALTIMORE SUN
PO BOX 905700
CHARLOTTE, NC 28290-5700

217.70

 

93031500

14-12093

ASSOCIATED WHOLESALERS, INC.

THE GUIDE
800 WEST CHURCH ROAD
MECHANICSBURG, PA 17055

8,914.86

 

94001890

14-12094

NELL'S INC.

THE ITALIAN TAX! CO
225 N BALTIMORE AVE
MT. HOLLY SPRINGS, PA 17065-0005

324.09

 

93031560

14-12093

ASSOCIATED WHOLESALERS, INC,

THE LIGHT TOUCH INTERIOR LANDSCAPING
INC

PO BOX 809

LEBANON, PA 17042-0809

55.97

 

202

14-12097

WHITE ROSE, INC.

THE NIELSEN COMPANY (US), LLC
PO BOX 88956
CHICAGO, IL 60695-8956

6,113.24

 

93031650

14-12093

ASSOCIATED WHOLESALERS, INC.

THE SENTINEL

C/O LEE NEWSPAPER

PO BOX 742548

CINCINNATI, OH 45274-2548

2,712.92

 

94001910

14-12094

NELL'S INC.

THE STANDARD REGISTER COMPANY
PO BOX 91047
CHICAGO, IL 60693

144.44

 

93031770

14-12093

ASSOCIATED WHOLESALERS, INC.

THOMAS A. LARAIA
3715 HAY CREEK RD.
BIRDSBORO, PA 19508

57.72

 

93031850

14-12093

ASSOCIATED WHOLESALERS, INC.

TIME WARNER CABLE
400 ATLANTIC ST STE 6
STAMFORD, CT 06901-3533

367.09

 

93031920

14-12093

ASSOCIATED WHOLESALERS, INC.

TIPICO PRODUCTS
490 OBERLIN AVENUE SOUTH
LAKEWOOD, NJ 08701

11,945.01

 

93032000

14-12093

ASSOCIATED WHOLESALERS, INC.

TOFUTT! BRANDS
50 JACKSON DRIVE
CRANFORD, NJ 07016

2,283.84

 

652

14-12097

WHITE ROSE, INC.

TOWER ISLES FROZEN LTD
PO BOX 330625
BROOKLYN, NY 11233

3,577.60

 

98001660

14-12098

ROSE TRUCKING CORP.

TRANSAM FINANCIAL SERVICES
P.O. BOX 872632
KANSAS CITY, MO 64187-2632

850.00

 

98001670

14-12098

ROSE TRUCKING CORP.

TRANSPORT CLEARINGS EAST INC
PO BOX 1093
CHARLOTTE, NC 28201-1093

2,000.00

 

98001680

14-12098

ROSE TRUCKING CORP.

TRANSPORT CONTINENTAL INC
PO BOX 609
PHARR, TX 78577

1,302.88

 

93032190

14-12093

ASSOCIATED WHOLESALERS, INC.

TRAVELODGE BEDFORD
4517 BUSINESS 220
BEDFORD, PA 15522

97.20

 

93032200

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

TREASURE VALLEY FOOD GROUP
851 N HICKORY AVE STE 200
MERIDIAN, ID 83642-8016

 

965.13

 

53863601_1.xIsx

Page 52 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 57 of 60

Exhibit A - Noncompliant Claims -

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

97018710

14-12097

WHITE ROSE, INC.

TW GARNER FOOD CO
P.O. BOX 75748
CHARLOTTE, NC 28275

2,449.20

 

94001970

14-12094

NELL'S INC.

TWIN PINE FARM
5940 TWIN PINE LN
SEVEN VALLEYS, PA 17360 8439

305.58

 

603

14-12097

WHITE ROSE, INC.

TWININGS NORTH AMERICA, INC
777 PASSAIC AVE, SUITE 230
CLIFTON, NJ 07012

5,791.31

 

97018820

14-12097

WHITE ROSE, INC.

UNCLE GIUSEPPE'S MASSAPEQUA
37 HICKSVILLE RD
MASSAPEQUA, NY 11758

3,285.65

 

97018830

14-12097

WHITE ROSE, INC.

UNCLE GIUSSEPPE'S
1046-1068 RTE 112
PORT JEFFERSON STATION, NY 11776

3,582.01

 

97018840

14-12097

WHITE ROSE, INC.

UNCLE GUISEPPE PT WASH
364 PORT WASHINGTON BLVD
PORT WASHINGTON, NY 11050

2,103.00

 

97018860

14-12097

WHITE ROSE, INC.

UNCLE RALPHS COOKIE COMPANY
P.O. BOX 1673
FREDERICK, MD 21702

1,219.68

 

93032650

14-12093

ASSOCIATED WHOLESALERS, INC.

UNIFIED OFFICE EQUIPMENT, INC.
1030 RUTTER AVE
FORTY FORT, PA 18704

190.80

 

94002000

14-12094

NELL'S INC.

UNIFIRST CORP
8176 PRESIDENTS DR
HUMMELSTOWN, PA 17036

2,300.32

 

93032680

14-12093

ASSOCIATED WHOLESALERS, INC.

UNIFIRST CORPORATION
8176 PRESIDENTS DRIVE SUITE 1
HUMMELSTOWN,, PA 17036

2,189.88

 

267

14-12093

ASSOCIATED WHOLESALERS, INC.

UNISOURCE FOOD EQUIPMENT SYSTEMS
INC,

C/O LAW OFFICE OF JOSEPH S. CODISPOTI
53 SOUTH LEWIS PLACE

ROCKVILLE CENTRE, NY 11570

46,125.24

 

298

14-12093

ASSOCIATED WHOLESALERS, INC.

UNITED PARCEL SERVICE

C/O RECEIVABLE MANAGEMENT SERVICES
(RMS)

ATTN: PHYLLIS HAYES

PO BOX 4396

TIMONIUM, MD 21094

291.06

 

93032790

14-12093

ASSOCIATED WHOLESALERS, INC.

UNITED SILICONE
4471 WALDEN AVE
LANCASTER, NY 14086

1,856.57

 

916

14-12093

ASSOCIATED WHOLESALERS, INC.

UNITED STATIONERS SUPPLY CO/AZERTY
13 CENTER DRIVE
ORCHARD PARK, NY 14127

4,723.54

 

97018970

14-12097

WHITE ROSE, INC.

UPPER DUBLIN EDUCATION FOUNDATION
1650 LIMEKILN PIKE
DRESHER, PA 19025

500.00

 

 

93033040

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

US HEALTHWORKS MEDICAL GP OF PA
PO BOX 404507
ATLANTA, GA 30384

 

51.00

 

53863601, 1.xlsx

Page 53 of 56

 
Case 14- 12092- “CSS Doc 4546-4 Filed 06/12/19 Page 58 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93033050

14-12093

ASSOCIATED WHOLESALERS, INC.

US NUTRITION

2100 SMITHTOWN AVENUE

PO BOX 9010

RONKONKOMA, NY 11779-9010

26,208.20

 

93033060

14-12093

ASSOCIATED WHOLESALERS, INC.

US POSTAL SERVICE (HASLER}
PO BOX 7247-0217
PHILADELPHIA, PA 19170-0217

7,500.00

 

93033070

14-12093

ASSOCIATED WHOLESALERS, INC.

US SMOKELESS
100 WEST PUTNAM AVENUE
GREENWICH, CT 06830

37,200.35

 

97019050

14-12097

WHITE ROSE, INC.

V & V SUPREMO FOODS INC
2141 SOUTH THROOP STREET
CHICAGO, IL 60608

4,511.55

 

405

14-12093

ASSOCIATED WHOLESALERS, INC.

VALASSIS DIRECT MAIL INC
ONE TARGETING CENTRE
WINDSOR, CT 06095

14,941.50

 

93033250

14-12093

ASSOCIATED WHOLESALERS, INC.

VALLEY PET SUPPLY LLC
2410 BRODHEAD RD
BETHLEHEM, PA 18020

20,035.55

 

93033260

14-12093

ASSOCIATED WHOLESALERS, INC.

VALLEY VIEW ELE CENTER PTA
901 MAIN STREET
PECKVILLE, PA 18452

281.79

 

925

14-12093

ASSOCIATED WHOLESALERS, INC.

VALSPAR INC
901 3RD AVE
MINNEAPOLIS, MN 55402

691.20

 

93033290

14-12093

ASSOCIATED WHOLESALERS, INC.

VAN BENNETT FOOD COMPANY
INCORPORATED

101 NORTH CARROLL STREET
READING, PA 19611

1,782.76

 

1464

14-12097

WHITE ROSE, INC.

VERDEORO USA, INC.
142 KNOLLWOOD COURT
ASTON, PA 19014

10,800.00

 

93033490

14-12093

ASSOCIATED WHOLESALERS, INC,

VILLAGE COMPANY
PO BOX 1414 M&l 39
MINNEAPOLIS, MN 55480-1414

1,185.53

 

579

14-12097

WHITE ROSE, INC.

VILORE FOODS COMPANY, INC.
3500 LACEY RD STE 220
DOWNERS GROVE, IL 60515-2481

31,663.32

 

93033690

14-12093

ASSOCIATED WHOLESALERS, INC.

VISION SOLUTIONS, INC.
15300 BARANCA PKWY
IRVINE, CA 92618

18,158.56

 

869

14-12098

ROSE TRUCKING CORP.

VISSER ON THE MARK

6318 HEDGE LANE TERRACE
APT 206

SHAWNEE, KS 66226

3,615.29

 

97019430

14-12097

WHITE ROSE, INC.

W501907 CITADELLE
P.O. BOX 7777
PHILADELPHIA, PA 19175

22,307.64

 

93033860

14-12093

ASSOCIATED WHOLESALERS, INC.

WALTER CLOCKER
3027 TENYSON ST. NW
WASHINGTON, DC 20015

1,600.00

 

93033890

14-12093

ASSOCIATED WHOLESALERS, INC.

WASHINGTON QUALITY FOODS
PO BOX 37028
BALTIMORE, MD 21297-3028

2,086.87

 

93033930

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

WBRE
201 HUMBOLDT STREET
ROCHESTER, NY 14610

 

2,188.75

 

53863601_1.xIsx

Page 54 of 56

 
Case 14- 12092- CSS Doc 4546-4 Filed 06/12/19 Page 59 of 60

Exhibit A= Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

93034100

14-12093

ASSOCIATED WHOLESALERS, INC.

WESLEY CIRCLE/HEMLOCK GROVE UNITED
METHODIST CHURCH

195 HEMLOCK GROVE ROAD
GREENTOWN, PA 18426

170.76

 

93034110

14-12093

ASSOCIATED WHOLESALERS, INC.

WEST PENN AUTOMOTIVE
941 WEST PENN AVE
ROBESONIA, PA 19567

95.35

 

963

14-12093

ASSOCIATED WHOLESALERS, INC.

WHITE CASTLE FOOD PRODUCTS LLC
DEPT 781142

PO BOX 78000

DETROIT, Mi 48278-1142

4,128.96

 

964

14-12097

WHITE ROSE, INC.

WHITE CASTLE FOOD PRODUCTS LLC
DEPT 781142

PO BOX 78000

DETROIT, Mi 48278-1142

177,00

 

98001790

14-12098

ROSE TRUCKING CORP.

WHITE OWL TRUCKING INC
14622 VENTURA BLVD, STE 779
SHERMAN OAKS, CA 91403

3,017.50

 

517

14-12097

WHITE ROSE, INC.

WHITFIELD FOODS, INC
ATTN: MICHELLE PAGE
1101 NORTH COURT ST
MONTGOMERY, AL 36104

2,519.40

 

93034350

14-12093

ASSOCIATED WHOLESALERS, INC.

WILLERT HOME PRODUCTS INC
4044 PARK AVENUE
SAINT LOUIS, MO 63110

1,531.36

 

93034420

14-12093

ASSOCIATED WHOLESALERS, INC.

WILLIAM WEBBER
2012 LONG RUN ROAD
SCHUYLKILL HAVEN, PA 17972

3,379.71

 

93034480

14-12093

ASSOCIATED WHOLESALERS, INC.

WILLOW VALLEY ASSOCIATES, INC.
100 WILLOW VALLEY LAKES DR
WILLOW STRET, PA 17584

61,432.75

 

93034500

14-12093

ASSOCIATED WHOLESALERS, INC,

WILMER HURST
4 KINGSTON COURT
LEOLA, PA 17540

1,200.00

 

97019820

14-12097

WHITE ROSE, INC.

WILTON ENTERPRISES LLC
2240 WEST 75TH STREET
WOODRIDGE, IL 60517

318.67

 

962

14-12093

ASSOCIATED WHOLESALERS, INC.

WILTON INDUSTRIES INC
2240 WEST 75TH ST
WOODBRIDGE, IL 60517

102.96

 

94002140

14-12094

NELL'S INC.

WINDSTREAM CORPORATION
PO BOX 9001908
LOUISVILLE, KY 40290-1908

1,087.94

 

93034590

14-12093

ASSOCIATED WHOLESALERS, INC,

WINTER EQUIPMENT CORPORATION
614 FLORENCE ST
COLUMBIA, PA 17512

1,200.00

 

93034610

14-12093

ASSOCIATED WHOLESALERS, INC,

WIOO INC
728 N HANOVER ST
CARLISLE, PA 17013

4,300.00

 

93034630

14-12093

ASSOCIATED WHOLESALERS, INC.

WISHING WELL MARKET INC
4022-24 LANCASTER AVE
PHILADELPHIA, PA 19104

820.13

 

93034670

 

14-12093

 

 

ASSOCIATED WHOLESALERS, INC.

 

WITT BROS MARKET, INC.
113 WEST CAMDEN -WYOMING AVE
WYOMING, DE 19934

 

540.24

 

53863601_1.xIsx

Page 55 of 56

 
Case 14-12092-CSS Doc 4546-4 Filed 06/12/19 Page 60 of 60

Exhibit A - Noncompliant Claims

 

SCHEDULE/ CLAIM
NUMBER

CASE NUMBER

DEBTOR NAME

CLAIMANT NAME AND ADDRESS

AMOUNT

 

918

14-12093

ASSOCIATED WHOLESALERS, INC.

WM BARR & COMPANY INC
2105 CHANNEL AVE
MEMPHIS, TN 38113

1,027.02

 

97019870

14-12097

WHITE ROSE, INC.

WM J. SCHULTZ

SUPERIOR COURT OF NJ

P.O. BOX 606

WHITEHOUSE STATION, NJ 08889

106.68

 

97019900

14-12097

WHITE ROSE, INC.

WOODBRIDGE DEL! & CATERING
575 AMBOY AVENUE
WOODBRIDGE, NJ 07095

619.93

 

93034830

14-12093

ASSOCIATED WHOLESALERS, INC.

WORLD KITCHEN LLC
5500 N PEARL ST SUITE 400
ROSEMONT, IL 60018

2,516.67

 

425

14-12098

ROSE TRUCKING CORP.

WORLDWIDE EXPRESS
2962 TRIVIUM CIRCLE # 208
FORT LAUDERDALE, FL 33312

2,065.15

 

97019920

14-12097

WHITE ROSE, INC.

WRIGHT EXPRESS FSC
P.O, BOX 6293
CAROL STREAM, {L 60197-6293

12,361.60

 

434

14-12097

WHITE ROSE, INC.

XPEDX

ATTN: CREDIT ANALYST - NYMETRO
6287 TRI-RIDGE BLVD - MTC-212D
LOVELAND, OH 45140

15,743.05

 

93035060

14-12093

ASSOCIATED WHOLESALERS, INC.

XTRA LEASE
3516 OAKVIEW DRIVE
ALLENTOWN, PA 18104

188.68

 

94002160

14-12094

NELL'S INC.

YORK NEWSPAPER COMPANY
SINGLE COPY DEPARTMENT
YORK, PA 17408-9078

1,778.04

 

93035170

14-12093

ASSOCIATED WHOLESALERS, INC.

YORK WATER COMPANY
BOX 15089
YORK, PA 17405

903.36

 

94002180

14-12094

NELL'S INC.

YORK WATER COMPANY
BOX 15089
YORK, PA 17405

420.05

 

123

14-12097

WHITE ROSE, INC.

YZ ENTERPRISES, INC
1930 INDIAN WOOD CIRCLE
MAUMEE, OH 43537

2,039.40

 

93035260

14-12093

ASSOCIATED WHOLESALERS, INC.

ZARBEE'S INC
11650 S STATE ST
DRAPER, UT 84020

127.96

 

899

14-12093

ASSOCIATED WHOLESALERS, INC.

ZEIGLER'S BEVERAGES LLC
1513 N BROAD ST
LANSDALE, PA 19446

18,649.50

 

900

14-12097

WHITE ROSE, INC.

ZEIGLER'S BEVERAGES LLC
P.O. BOX 383
SOUDERTON, PA 18964-0383

3,693.60

 

93035320

 

 

14-12093

 

ASSOCIATED WHOLESALERS, INC.

 

ZIYAD BROTHERS IMPORTING
5400 W. 35TH STREET
CICERO, IL 60804

 

4,782.29

 

53863601_1.xisx

Page 56 of 56

 
